81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
9,2/(1$ %($1                         
                  3ODLQWLII         
                                     
      Y                               &LYLO $FWLRQ 1R  $%-
                                     
',675,&7 2) &2/80%,$                
                                     
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                 0(025$1'80 23,1,21

       3ODLQWLII 9LROHQD %HDQ D IRUPHU FOHULFDO DVVLVWDQW LQ WKH 3XEOLF ,QIRUPDWLRQ 2IILFH ³3,2´

RI WKH 'LVWULFW RI &ROXPELD 0HWURSROLWDQ 3ROLFH 'HSDUWPHQW ³03'´ KDV EURXJKW WKLV DFWLRQ

DJDLQVW WKH 'LVWULFW RI &ROXPELD 7KH FRPSODLQW DOOHJHV WKDW GHIHQGDQW GLVFULPLQDWHG DQG UHWDOLDWHG

DJDLQVW KHU LQ YLRODWLRQ RI WKH $JH 'LVFULPLQDWLRQ LQ (PSOR\PHQW $FW ³$'($´  86&  

et seq. DQG WKDW XOWLPDWHO\ SODLQWLII ZDV FRQVWUXFWLYHO\ WHUPLQDWHG DV D UHVXOW RI D VHULHV RI

GLVFLSOLQDU\ DFWLRQV WDNHQ DIWHU VKH HQJDJHG LQ SURWHFWHG DFWLYLW\ &RPSO >'NW  @ 'HIHQGDQW

KDV PRYHG IRU VXPPDU\ MXGJPHQW RQ DOO FRXQWV DUJXLQJ WKDW ³QR UHDVRQDEOH MXURU FRXOG ILQG WKDW

>GHIHQGDQW@ GLVFULPLQDWHG DJDLQVW >S@ODLQWLII EHFDXVH RI KHU DJH UHWDOLDWHG DJDLQVW KHU EHFDXVH RI

KHU SURWHFWHG DFWLYLW\ RU WKDW >GHIHQGDQW¶V@ FRQGXFW UHVXOWHG LQ >SODLQWLII¶V@ FRQVWUXFWLYH

WHUPLQDWLRQ´ 'HI¶V 0RW IRU 6XPP - >'NW  @ ³'HI¶V 0RW´ 'HI¶V 0HP LQ 6XSS RI

'HI¶V 0RW >'NW  @ ³'HI¶V 0HP´ DW  3ODLQWLII RSSRVHG WKH PRWLRQ 3O¶V 2SS WR 'HI¶V

0RW >'NW  @ ³3O¶V 2SS´ DQG GHIHQGDQW UHSOLHG 'HI¶V 5HSO\ WR 3O¶V 2SS >'NW  @

³'HI¶V 5HSO\´

       7KH &RXUW ILQGV WKDW SODLQWLII KDV SURGXFHG VXIILFLHQW GLUHFW HYLGHQFH RI

GLVFULPLQDWLRQ ± QDPHO\ GLVFULPLQDWRU\ VWDWHPHQWV PDGH E\ SODLQWLII¶V GLUHFW VXSHUYLVRU ± WR

HQWLWOH KHU WR D MXU\ WULDO RQ &RXQW , +RZHYHU SODLQWLII KDV IDLOHG WR SURGXFH VXIILFLHQW HYLGHQFH
IRU D UHDVRQDEOH MXURU WR FRQFOXGH HLWKHU WKDW SODLQWLII ZDV UHWDOLDWHG DJDLQVW EHFDXVH RI KHU

SURWHFWHG DFWLYLW\ RU WKDW VKH ZDV FRQVWUXFWLYHO\ WHUPLQDWHG 7KHUHIRUH WKH &RXUW ZLOO JUDQW

GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ SODLQWLII¶V UHWDOLDWLRQ FODLP &RXQW ,, DQG

FRQVWUXFWLYH WHUPLQDWLRQ FODLP &RXQW ,,, EXW LW ZLOO GHQ\ WKH PRWLRQ ZLWK UHVSHFW WR KHU

GLVFULPLQDWLRQ FODLP &RXQW ,

                                        %$&.*5281'

       7KH IDFWV DUH QRW LQ GLVSXWH H[FHSW ZKHUH QRWHG 3ODLQWLII 9LROHQD %HDQ EHJDQ ZRUNLQJ

IRU 03' DV D 3XEOLF ,QIRUPDWLRQ 2IILFH FOHULFDO DVVLVWDQW LQ  'HI¶V 62)   3O¶V 62)  

3ODLQWLII¶V SULPDU\ GXW\ ZDV WR FRPSLOH QHZVSDSHU FOLSSLQJV IURP YDULRXV QHZV VRXUFHV RQ PDWWHUV

RI LQWHUHVW WR 03' 'HI¶V 62)   3O¶V 62)  

       ,Q  *ZHQGRO\Q &UXPS EHFDPH WKH 03' 'LUHFWRU RI &RPPXQLFDWLRQV DQG SODLQWLII¶V

GLUHFW VXSHUYLVRU 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   3ODLQWLII ZDV VL[W\WZR \HDUV ROG

DW WKH WLPH 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)  




        3XUVXDQW WR /RFDO &LYLO 5XOH K GHIHQGDQW VXEPLWWHG LWV VWDWHPHQW RI XQGLVSXWHG PDWHULDO
IDFWV LQ VXSSRUW RI LWV PRWLRQ IRU VXPPDU\ MXGJPHQW 'HI¶V 6WDWHPHQW RI 8QGLVSXWHG )DFWV
>'NW  @ ³'HI¶V 62)´ 3ODLQWLII ILOHG D UHVSRQVLYH VWDWHPHQW RI PDWHULDO IDFWV LQ GLVSXWH DV
SDUW RI KHU EULHI LQ RSSRVLWLRQ WR GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW 3O¶V 6WDWHPHQW RI
0DWHULDO )DFWV WR :KLFK 7KHUH LV 'LVSXWH >'NW  @ ³3O¶V 62)´ ,Q WKH VDPH EULHI SODLQWLII
SURYLGHG DQ DGGLWLRQDO ³&RXQWHU6WDWHPHQW RI 0DWHULDO )DFWV LQ 'LVSXWH´ 3O¶V &RXQWHU6WDWHPHQW
RI 0DWHULDO )DFWV LQ 'LVSXWH >'NW  @ ³3O¶V &RXQWHU 62)´ 'HIHQGDQW WKHQ ILOHG D UHVSRQVH
WR SODLQWLII¶V FRXQWHUVWDWHPHQW RI PDWHULDO IDFWV DWWDFKHG WR GHIHQGDQW¶V UHSO\ EULHI 'HI¶V 5HVS
WR 3O¶V &RXQWHU 62) >'NW  @ ³'HI¶V 5HVS 62)´ 7KRXJK SODLQWLII¶V FRXQWHUVWDWHPHQW RI
PDWHULDO IDFWV DQG GHIHQGDQW¶V UHVSRQVH WR WKRVH IDFWV DUH QRW FRQWHPSODWHG E\ /RFDO &LYLO 5XOH
K ± DQG LW LV XQFOHDU ZK\ WKHVH DGGLWLRQDO IDFWXDO VWDWHPHQWV DUH SURYLGHG ± WKH\ QHYHUWKHOHVV
LGHQWLI\ DGGLWLRQDO XQGLVSXWHG IDFWV 6R ZKHQ WKH SDUWLHV DFNQRZOHGJH WKDW D IDFW LV XQGLVSXWHG LQ
HLWKHU VHW RI IDFWXDO VWDWHPHQWV DQG WKH UHFRUG VXSSRUWV WKRVH IDFWV WKH &RXUW ZLOO FLWH WR WKRVH
VWDWHPHQWV

      7KH &RXUW KDV DWWDFKHG D FKURQRORJ\ RI HYHQWV WR WKH 0HPRUDQGXP 2SLQLRQ
                                                 
       3ODLQWLII¶V UHODWLRQVKLS ZLWK &UXPS ZDV VWUDLQHG IURP WKH EHJLQQLQJ ,Q )HEUXDU\ 

SODLQWLII ZDV FLWHG WZLFH E\ &UXPS RQFH IRU LQVXERUGLQDWLRQ DQG RQFH IRU SXUSRUWHGO\ IDLOLQJ WR

VXEPLW FRPSOHWH QHZV FOLSSLQJV 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   2Q )HEUXDU\

  SODLQWLII ZDV DFFXVHG RI VSHDNLQJ WR &UXPS LQ D ³ORXG KRVWLOH DQG XQDFFHSWDEOH´ PDQQHU

DIWHU &UXPS DVNHG KHU LI VKH KDG UHYLHZHG DQ HPDLO FRQWDLQLQJ KHU  SHUIRUPDQFH HYDOXDWLRQ

([ - WR 3O¶V 2SS >'NW  @ ³([ -´ DW ± 2QH GD\ ODWHU SODLQWLII ZDV FLWHG IRU IDLOLQJ WR

LQFOXGH VHYHUDO DUWLFOHV LQ KHU PRUQLQJ FOLSSLQJV DV GLUHFWHG E\ D 3,2 RIILFHU ([ / WR 3O¶V 2SS

>'NW  @ ³([ /´ DW ± ,QYHVWLJDWLRQV LQWR ERWK LQFLGHQWV VXVWDLQHG WKH DOOHJDWLRQV 3O¶V

&RXQWHU 62)  ± 'HI¶V 5HVS 62)  ±




       3ODLQWLII VWDWHV LQ KHU FRXQWHUVWDWHPHQW RI PDWHULDO IDFWV WKDW 6HUJHDQW 5DXO 0HQGH] -U
³VXVWDLQHG WKH DOOHJDWLRQV´ DJDLQVW KHU ZLWK UHJDUG WR WKH LQVXERUGLQDWLRQ FLWDWLRQ DQG DOVR WKDW VKH
ZDV VXEMHFWHG WR D ILYHGD\ VXVSHQVLRQ DV D UHVXOW 3O¶V &RXQWHU 62)   'HIHQGDQW GRHV QRW
GLVSXWH WKLV IDFW 'HI¶V 5HVS 62)   +RZHYHU SODLQWLII IDLOV WR SRLQW WR DQ\ HYLGHQFH WR
VXSSRUW WKH IDFW WKDW LW ZDV 0HQGH] ZKR VXVWDLQHG WKH DOOHJDWLRQV RU WKDW VKH ZDV VXVSHQGHG IRU
ILYH GD\V DQG WKH &RXUW GRHV QRW QHHG WR DFFHSW DOOHJDWLRQV WKDW ODFN DQ\ IDFWXDO EDVLV LQ WKH UHFRUG
Dist. Intown Props. Ltd. P’ship v. District of Columbia  )G   '& &LU 
3ODLQWLII UHOLHV RQ LWV ([KLELW - ZKLFK LV WKH ³)LQDO ,QYHVWLJDWLYH 5HSRUW DQG 5HFRPPHQGDWLRQ
&RQFHUQLQJ WKH 8QSURIHVVLRQDO &RQGXFW ,QVXERUGLQDWLRQ E\ &LYLOLDQ (PSOR\HH 9LROHQD %HDQ´
([ - %XW 0HQGH]¶V QDPH LV QRW PHQWLRQHG DQ\ZKHUH LQ WKH UHSRUW DQG WKH UHSRUW GRHV QRW VWDWH
WKDW SODLQWLII ZRXOG EH VXVSHQGHG IRU ILYH GD\V See id. 3ODLQWLII SURYLGHV HYLGHQFH WKDW 0HQGH]
UHTXHVWHG WR EH UHPRYHG IURP WKH LQYHVWLJDWLRQ VLQFH SODLQWLII KDG SUHYLRXVO\ ILOHG D VH[XDO DVVDXOW
FRPSODLQW DJDLQVW KLP ([ . WR 3O¶V 2SS >'NW  @ ³([ .´ DW '&%($1±
DQG &UXPS VDLG WKDW ,QVSHFWRU 5DOSK (QQLV GLUHFWHG 0HQGH] WR FRQWLQXH ZLWK WKH LQYHVWLJDWLRQ
Id. %XW WKH UHSRUW ZDV XOWLPDWHO\ VHQW E\ 6HUJHDQW -DPHV 0HDJKHU ([ - DW  DQ DGPLQLVWUDWLYH
VHUJHDQW LQ WKH H[HFXWLYH RIILFH RI WKH FKLHI RI SROLFH ZKR ³ZRXOG VRPHWLPHV EH LQYROYHG LQ
GLVFLSOLQH´ ([ & WR 3O¶V 2SS >'NW  @ ³&UXPS 'HS´ DW ±
        :LWK UHJDUG WR WKH VHFRQG FLWDWLRQ SODLQWLII SRVLWV WKDW VKH ZDV XOWLPDWHO\ VXVSHQGHG IRU
QLQH GD\V 3O¶V &RXQWHU 62)   DQG GHIHQGDQW GRHV QRW GLVSXWH WKLV IDFW 'HI¶V 5HVS 62)  
$JDLQ WKRXJK SODLQWLII IDLOV WR SRLQW WR DQ\ HYLGHQFH RI WKH VXVSHQVLRQ 3ODLQWLII UHOLHV RQ ([KLELW
/ WKH ³)LQDO ,QYHVWLJDWLYH 5HSRUW DQG 5HFRPPHQGDWLRQ &RQFHUQLQJ WKH 8QSURIHVVLRQDO &RQGXFW
DQG 1HJOHFW RI 'XW\ E\ &LYLOLDQ (PSOR\HH 9LROHQD %HDQ´ EXW WKH UHSRUW PDNHV QR PHQWLRQ RI D
QLQHGD\ VXVSHQVLRQ See ([ /


                                                  
                                  7KH )LIWHHQ'D\ 6XVSHQVLRQ

       2Q 2FWREHU   SODLQWLII DQVZHUHG D SKRQH FDOO IURP D UHSRUWHU ZKR KDG FRQWDFWHG

WKH 3,2 WR VSHDN WR DQ RIILFHU DERXW DQ LPSRUWDQW QHZV HYHQW 3O¶V &RXQWHU 62)   'HI¶V 5HVS

62)   6KH GLG QRW PDNH D ZULWWHQ UHFRUG RI WKH UHSRUWHU¶V FDOO DQG VKH ZDV FLWHG IRU IDLOLQJ WR

GR VR 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   6XEVHTXHQWO\ RQ )HEUXDU\  

SODLQWLII UHFHLYHG D 3URSRVHG 1RWLFH RI $GYHUVH $FWLRQ VWDWLQJ WKDW VKH ZDV WR EH VXVSHQGHG IRU

ILIWHHQ GD\V ZLWKRXW SD\ DV D UHVXOW RI WKH 2FWREHU LQFLGHQW 3O¶V &RXQWHU 62)   'HI¶V 5HVS

62)   ([  WR 'HI¶V 0RW >'NW  @ ³([ ´ DW 

       2Q )HEUXDU\   LQ UHVSRQVH WR WKH SURSRVHG ILIWHHQGD\ VXVSHQVLRQ SODLQWLII VRXJKW

((2 FRXQVHOLQJ DQG RQ )HEUXDU\   VKH ILOHG D FRPSODLQW ZLWK WKH 'LVWULFW RI &ROXPELD

2IILFH RI +XPDQ 5LJKWV ³2+5´ DOOHJLQJ WKDW VKH KDG EHHQ GLVFULPLQDWHG DJDLQVW RQ WKH EDVLV RI

KHU DJH LQ FRQQHFWLRQ ZLWK WKH ILIWHHQGD\ VXVSHQVLRQ 3O¶V &RXQWHU 62)   'HI¶V 5HVS

62)   ,Q D ZULWWHQ VWDWHPHQW FRPSOHWHG DV SDUW RI WKH ((2 FRXQVHOLQJ DQG HYHQWXDO 2+5

FRPSODLQW SODLQWLII DOOHJHG WKDW &UXPS KDG VDLG ³7KH RIILFHUV DUH IDVWHU WKDQ \RX \RX QHHG WR

ZRUN ZRUN ZRUN´ DQG ³ % WR 3O¶V

2SS >'NW  @ ³2+5 &RPSODLQW´

       2Q 0DUFK   SODLQWLII UHFHLYHG D 1RWLFH RI )LQDO 'HFLVLRQ WR LPSRVH WKH ILIWHHQGD\

VXVSHQVLRQ DQG ZDV DGYLVHG RI KHU ULJKW WR DSSHDO WKH VXVSHQVLRQ ZLWK WKH 2IILFH RI (PSOR\HH

$SSHDOV ³2($´ 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   ([  6KH EHJDQ VHUYLQJ KHU




       3ODLQWLII PDLQWDLQV WKDW WKH UHSRUWHU KXQJ XS EHIRUH VKH FRXOG WDNH D PHVVDJH WKDW LQFOXGHG
KLV QDPH DQG SKRQH QXPEHU DQG WKDW VKH YHUEDOO\ UHSRUWHG WKH PHVVDJH ([ $ WR 3O¶V 2SS
>'NW  @ ³%HDQ 'HS´ DW ± $QG HYHQ WKRXJK SODLQWLII GHQLHV WKDW WKH IDLOXUH WR
UHFRUG D PHVVDJH ZDV WKH EDVLV IRU WKH UHVXOWLQJ GLVFLSOLQH 3O¶V 62)   VKH DGPLWWHG LQ KHU
GHSRVLWLRQ WKDW QR ZULWWHQ UHFRUG RI WKH FDOO ZDV HYHU FUHDWHG %HDQ 'HS DW ±


                                                 
ILIWHHQGD\ VXVSHQVLRQ RQ 0DUFK   'HI¶V 62)   3O¶V 62)   DQG VKH ILOHG DQ 2($

DSSHDO FRQWHVWLQJ LW RQ $SULO   3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)  

       2Q $XJXVW   &UXPS H[FKDQJHG HPDLOV ZLWK 0DWWKHZ 0LUDQGD D +XPDQ 5HVRXUFHV

6SHFLDO $VVLVWDQW UHJDUGLQJ 03'¶V UHVSRQVH WR SODLQWLII¶V 2($ DSSHDO 3O¶V &RXQWHU 62)  

'HI¶V 5HVS 62)   DQG GHIHQGDQW ILOHG LWV UHVSRQVH RQ $XJXVW   3O¶V &RXQWHU

62)   'HI¶V 5HVS 62)   2Q 1RYHPEHU   &UXPS ZDV VHUYHG ZLWK D 1RWLFH RI D

'HSRVLWLRQ LQ SODLQWLII¶V 2($ DSSHDO 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   $QG RQ

'HFHPEHU   GHIHQGDQW SURGXFHG UHVSRQVHV WR SODLQWLII¶V GLVFRYHU\ UHTXHVWV LQ WKLV PDWWHU

3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)  

                                7KH 7KLUW\)LYH'D\ 6XVSHQVLRQ

       2Q $SULO   &UXPS DVVLJQHG SODLQWLII WR JDWKHU QHZVSDSHU DUWLFOHV IRU WKH &KLHI RI

3ROLFH DQG WKH &RPPDQG 6WDII ([  WR 'HI¶V 0RW >'NW  @ ³([ ´ DW  +RZHYHU

SODLQWLII IDLOHG WR FRPSOHWH WKH DVVLJQPHQW DQG VKH ZDV FLWHG D IHZ GD\V ODWHU IRU ³QHJOHFW RI GXW\

LQVXERUGLQDWLRQ DQG LQFRPSHWHQFH´ 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   see also

'HI¶V 62)   3O¶V 62)   ([  DW  :KLOH SODLQWLII GRHV QRW GLVSXWH WKDW VKH IDLOHG WR

FRPSOHWH WKH DVVLJQPHQW LQ TXHVWLRQ VKH PDLQWDLQV WKDW KHU LQDELOLW\ WR FRPSOHWH WKH DVVLJQPHQW

ZDV WKH UHVXOW RI FRPSXWHU SUREOHPV 3O¶V &RXQWHU 62)   %HDQ 'HS DW ±

       2Q -XQH   SODLQWLII ZDV VHUYHG ZLWK D 3URSRVHG 1RWLFH RI $GYHUVH $FWLRQ VWDWLQJ

WKDW VKH ZDV WR EH VXVSHQGHG IRU WKLUW\ILYH GD\V DV D UHVXOW RI WKH $SULO LQFLGHQW ([  WR 'HI¶V

0RW >'NW  @ ³([ ´ DW  7KH GHFLVLRQ WR VXVSHQG SODLQWLII ZDV XSKHOG RQ -XO\  

DQG VKH EHJDQ KHU VXVSHQVLRQ RQ $XJXVW   3O¶V &RXQWHU 62)    'HI¶V 5HVS

62)    'HI¶V 62)   3O¶V 62)   2Q 6HSWHPEHU   SODLQWLII UHWXUQHG WR ZRUN

3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)  



                                                 
                          3ODLQWLII¶V )RUPDO DQG ,QIRUPDO &RPSODLQWV

       2Q $SULO   SODLQWLII ILOHG D FKDUJH ZLWK WKH (TXDO (PSOR\PHQW 2SSRUWXQLW\

&RPPLVVLRQ ³((2&´ DJDLQVW 03' DOOHJLQJ WKDW VKH KDG EHHQ VXEMHFW WR XQODZIXO DJH

GLVFULPLQDWLRQ DQG UHWDOLDWLRQ LQ FRQQHFWLRQ ZLWK SUHYLRXV VXVSHQVLRQV WKDW KDG EHHQ LPSRVHG XSRQ

KHU DV ZHOO DV RWKHU KDUDVVLQJ WUHDWPHQW LQ WKH ZRUNSODFH 3O¶V &RXQWHU 62)   'HI¶V 5HVS

62)   ([  WR 'HI¶V 0RW >'NW  @ 2Q -XO\   &UXPS ZDV LQWHUYLHZHG UHJDUGLQJ

WKDW ((2& FRPSODLQW 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)  

       $OVR WKH SDUWLHV GR QRW GLVSXWH WKDW SODLQWLII KDG SUHYLRXVO\ ILOHG DQ LQWHUQDO ((2

FRPSODLQW DQG WKDW GXULQJ WKH ZHHN RI $SULO   WKH 03' ((2 RIILFH LQWHUYLHZHG KHU ZLWK

UHJDUG WR WKDW FRPSODLQW 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   1HLWKHU SDUW\ SURYLGHV

DQ\ IXUWKHU LQIRUPDWLRQ DERXW WKH VXEVWDQFH RI WKDW FRPSODLQW

       ,Q DGGLWLRQ DW VRPH SRLQW LQ WLPH ZKLOH &UXPS ZDV KHU VXSHUYLVRU SODLQWLII FRPSODLQHG WR

&UXPS WKDW VKH IHOW ³KDUDVVHG´ SURPSWLQJ D PHHWLQJ WKDW LQFOXGHG SODLQWLII &UXPS DQG $VVLVWDQW

&KLHI $OIUHG 'XUKDP See 3O¶V &RXQWHU 62)    'HI¶V 5HVS 62)    $JDLQ

QHLWKHU SDUW\ SURYLGHV DQ\ RWKHU GHWDLOV

               7KH 1RYHPEHU   6XSHUYLVRU\ 6XSSRUW 3URJUDP 0HHWLQJ

       2Q 0D\   WKH ,QWHUQDO $IIDLUV %XUHDX ³,$%´ JHQHUDWHG DQ DXWRPDWLF UHIHUUDO WR

SODFH SODLQWLII LQ WKH 6XSHUYLVRU\ 6XSSRUW 3URJUDP ³663´ DV D UHVXOW RI WKH 2FWREHU  DQG

$SULO  FLWDWLRQV 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   663 LV DQ LQWHUYHQWLRQ

SURJUDP VLPLODU WR SODFLQJ DQ HPSOR\HH RQ D SHUIRUPDQFH LPSURYHPHQW SODQ 3O¶V &RXQWHU

62)   'HI¶V 5HVS 62)  

       2Q -XQH   &UXPS UHFHLYHG QRWLFH WKDW SODLQWLII KDG UHDFKHG WKH 663 WKUHVKROG DQG

VKH ZDV GLUHFWHG WR GHYHORS DQ 663 SODQ IRU SODLQWLII E\ $XJXVW   3O¶V &RXQWHU 62)  



                                                
'HI¶V 5HVS 62)       +RZHYHU &UXPS GLG QRW FRPSOHWH RU VXEPLW WKH UHTXLUHG 663

,QWHUYHQWLRQ 3ODQ E\ $XJXVW   DV UHTXLUHG DQG VKH IDLOHG WR GR VR RYHU WKH QH[W IHZ PRQWKV

GHVSLWH UHFHLYLQJ QRWLFHV WKDW WKH SODQ ZDV RYHUGXH 3O¶V &RXQWHU 62)    'HI¶V 5HVS

62)    )LQDOO\ RQ 1RYHPEHU   0HDJKHU VHQW DQ HPDLO WR &UXPS ZLWK D VXEMHFW

OLQH UHDGLQJ ³+HOOR SOHDVH FDOO PH ZKHQ \RX FDQ :H QHHG WR GR 0V %HDQ¶V 663´ ([ $$ WR

3O¶V 2SS >'NW  @ ³([ $$´

       2Q 1RYHPEHU   0HDJKHU LQIRUPHG SODLQWLII E\ HPDLO WKDW VKH ZDV EHLQJ DVVHVVHG

IRU DQ 663 SODQ DQG VFKHGXOHG D PHHWLQJ ZLWK KHU IRU WKH VDPH GD\ DW  30 ± D OLWWOH PRUH

WKDQ DQ KRXU DIWHU WKH HPDLO ZDV VHQW 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   3ODLQWLII

DUULYHG DW WKH FRQIHUHQFH URRP ZKHUH WKH PHHWLQJ ZDV WR EH KHOG EXW ZKHQ VKH UHDOL]HG WKDW QR

XQLRQ UHSUHVHQWDWLYH ZDV SUHVHQW VKH OHIW WKH FRQIHUHQFH URRP DQG HPDLOHG 0HDJKHU WKDW VKH




       3ODLQWLII SRLQWV WR DQ DXWRPDWLFDOO\ JHQHUDWHG HPDLO IURP WKH 3HUVRQQHO 3HUIRUPDQFH
0DQDJHPHQW 6\VWHP ³3306´ WR 6HUJHDQW 0HDJKHU WR VXSSRUW WKLV IDFW ([ 6 WR 3O¶V 2SS
>'NW  @ EXW WKDW HPDLO GRHV QRW DSSHDU WR KDYH EHHQ VHQW WR &UXPS +RZHYHU WKH HPDLO GRHV
VWDWH ³0HDJKHU VKDOO FRQGXFW WKH 663 $VVHVVPHQW DQG 0V *ZHQGRO\Q &UXPS LV UHVSRQVLEOH IRU
GHYHORSLQJ WKH ,QWHUYHQWLRQ 3ODQ ZKLFK LV GXH RQ $XJXVW  ´ DQG WKH SDUWLHV GR QRW GLVSXWH
WKDW &UXPS UHFHLYHG QRWLFH RI WKH 663 UHTXLUHPHQWV RQ WKDW GD\ Id. 3O¶V &RXQWHU 62)  
'HI¶V 5HVS 62)   2WKHU HYLGHQFH LQ WKH UHFRUG DOVR VXSSRUWV WKLV IDFW See ([  WR 'HI¶V
0RW >'NW  @ ³([ ´ -XQH   PHPRUDQGXP VWDWLQJ WKDW ³6HUJHDQW -DPHV 0HDJKHU
VKDOO FRQGXFW WKH 663 $VVHVVPHQW DQG 0V *ZHQGRO\Q &UXPS LV UHVSRQVLEOH IRU GHYHORSLQJ WKH
,QWHUYHQWLRQ 3ODQ ZKLFK LV GXH RQ $XJXVW  ´

      7KH SDUWLHV GR QRW GLVSXWH WKDW ³>I@URP 6HSWHPEHU WKURXJK 1RYHPEHU   0V &UXPS
UHFHLYHG QXPHURXV QRWLFHV WKDW 0V %HDQ¶V 663 SODQ ZDV RYHUGXH´ 3O¶V &RXQWHU 62)   'HI¶V
5HVS 62)   7KH UHFRUG EHIRUH WKH &RXUW FRQWDLQV RQO\ WZR VXFK QRWLFHV IURP WKDW WLPH SHULRG
WKRXJK RQH RI ZKLFK ZDV VHQW WR 0HDJKHU ([ = WR 3O¶V 2SS >'NW  @ DW '&%($1
'&%($1

     :KLOH WKH GHIHQVH GRHV QRW GLVSXWH SODLQWLII¶V VWDWHPHQW WKDW ³RQ 1RYHPEHU   0V
&UXPS UHPLQGHG 6JW 0HDJKHU WKDW 0V %HDQ¶V LQWHUYHQWLRQ 663 SODQ QHHGHG FRPSOHWLQJ´ 3O¶V
&RXQWHU 62)   'HI¶V 5HVS 62)   WKH VXSSRUWLQJ HPDLO VXSSOLHG WR WKH &RXUW ZDV VHQW
IURP 0HDJKHU to &UXPS QRW WKH RWKHU ZD\ DURXQG ([ $$


                                                
ZRXOG ³EH KDSS\´ WR PHHW ZLWK KLP DV VRRQ DV D XQLRQ UHSUHVHQWDWLYH ZDV DYDLODEOH 3O¶V &RXQWHU

62)  ± 'HI¶V 5HVS 62)  ± ,Q DQ LQYHVWLJDWLYH UHSRUW DERXW WKH HYHQWV RI

1RYHPEHU  &UXPS VWDWHG WKDW VKH DQG 0HDJKHU DSSURDFKHG SODLQWLII¶V GHVN DW  30 WR DVN

ZK\ SODLQWLII KDG QRW UHSRUWHG WR WKH PHHWLQJ URRP ([  WR 'HI¶V 0RW >'NW  @ ³([ ´

DW    $FFRUGLQJ WR &UXPS SODLQWLII ³LJQRUHG 6JW 0HDJKHU¶V GLUHFWLYHV DQG UHIXVHG WR

DFNQRZOHGJH KLP´      Id. see also &UXPS 'HS DW ±         3ODLQWLII FDOOV WKLV DFFRXQW

³XQWUXWKIXO´ %HDQ 'HS DW ± ±

        ,Q DQ\ HYHQW SODLQWLII UHWXUQHG WR WKH PHHWLQJ URRP DW  30 ZLWK WZR XQLRQ

UHSUHVHQWDWLYHV 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   $V SODLQWLII GHVFULEHV LW VKH ZDV

QRW SUHVHQWHG ZLWK DQ DVVHVVPHQW DQG SHUIRUPDQFH SODQ EXW VKH ZDV DVNHG TXHVWLRQV DERXW KHU

³UHQW´ DQG ³SHUVRQDO OLYLQJ´ LQVWHDG %HDQ 'HS DW ± 'HIHQGDQW GLVSXWHV WKLV DQG

PDLQWDLQV WKDW SODLQWLII DQVZHUHG ³QR FRPPHQW´ WR HYHU\ TXHVWLRQ SRVHG E\ 0HDJKHU ([  DW 

        $IWHU WKH PHHWLQJ 0HDJKHU ORGJHG D FRPSODLQW DERXW SODLQWLII¶V FRQGXFW RQ 1RYHPEHU 

DQG &UXPS KDQGOHG WKH LQYHVWLJDWLRQ LQWR WKH DOOHJDWLRQV RI SODLQWLII¶V LQVXERUGLQDWLRQ See ([ 

DW  2Q 'HFHPEHU   &UXPS VXEPLWWHG D ILQDO LQYHVWLJDWLYH UHSRUW FRQFHUQLQJ WKH HYHQWV

RI WKDW GD\ DQG VKH UHFRPPHQGHG WKDW WKH LQYHVWLJDWLRQ EH IRUZDUGHG WR WKH 'LVFLSOLQDU\ 5HYLHZ

%UDQFK ³'5%´ IRU LWV UHYLHZ DQG UHFRPPHQGDWLRQ Id. DW  2QH PRQWK ODWHU WKH ILQDO




        'HIHQGDQW GRHV QRW GLVSXWH WKH VWDWHPHQW LQFOXGHG LQ SODLQWLII¶V &RXQWHU6WDWHPHQW RI )DFWV
WKDW ³>Q@R LQWHUYHQWLRQ SODQ ZDV HYHU VXEPLWWHG WR 0V %HDQ WKHQ RU HYHU´ 3O¶V &RXQWHU 62)  
'HI¶V 5HVS 62)   +RZHYHU GHIHQGDQW DWWDFKHG DV DQ H[KLELW WR LWV VXPPDU\ MXGJPHQW
PRWLRQ DQ 663 $VVHVVPHQW DQG ,QWHUYHQWLRQ 3ODQ IRU SODLQWLII GDWHG 'HFHPEHU   ZKLFK
SODLQWLII ³UHIXVHG WR VLJQ´ ([  DW ± 7KHUH LV QR GLVSXWH WKDW DV RI 0DUFK  &UXPS ZDV
VWLOO UHFHLYLQJ QRWLFHV WKDW SODLQWLII¶V 663 SODQ ZDV RYHUGXH 3O¶V &RXQWHU 62)   'HI¶V
5HVS 62)   6R LW LV XQFOHDU ZKDW VWHSV LI DQ\ ZHUH WDNHQ DIWHU WKH 'HFHPEHU SODQ ZDV FUHDWHG
                                                 
LQYHVWLJDWLYH UHSRUW ZDV IRUZDUGHG WR WKH '5% 'LUHFWRU 0LFKDHO (OGULGJH ZKR UHFRPPHQGHG

WKDW SODLQWLII EH WHUPLQDWHG ([  WR 'HI¶V 0RW >'NW  @ ³([ ´ DW 

       2Q 0DUFK   SODLQWLII UHFHLYHG D 3URSRVHG 1RWLFH RI $GYHUVH $FWLRQ DGYLVLQJ KHU

WKDW VKH KDG EHHQ UHFRPPHQGHG IRU WHUPLQDWLRQ 'HI¶V 62)   3O¶V 62)   see 3O¶V &RXQWHU

62)    'HI¶V 5HVS 62)    2Q $SULO   D +HDULQJ 2IILFHU LVVXHG D ILQDO

GHFLVLRQ UHFRPPHQGLQJ WKDW SODLQWLII¶V WHUPLQDWLRQ EH XSKHOG 3O¶V &RXQWHU 62)   'HI¶V

5HVS 62)   $ ZHHN ODWHU SODLQWLII UHFHLYHG D 1RWLFH RI $GYHUVH $FWLRQ +HDULQJ 2IILFHU¶V

'HFLVLRQ LQIRUPLQJ KHU WKDW WKH GHFLVLRQ WR WHUPLQDWH KHU KDG EHHQ VHQW WR D 'HFLGLQJ 2IILFLDO IURP

WKH '5% DQG WKDW VKH FRXOG UHTXHVW DQ DXGLHQFH ZLWK WKH 'HFLGLQJ 2IILFLDO ZLWKLQ VHYHQ GD\V ([

** WR 3O¶V 2SS >'NW  @ see 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   $OWKRXJK LW

LV XQGLVSXWHG WKDW SODLQWLII NQHZ VKH ZDV JRLQJ WR EH WHUPLQDWHG DQG XOWLPDWHO\ UHWLUHG see 'HI¶V

62)  ± 3O¶V 62)  ± 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   WKH H[DFW GDWH

RI KHU UHWLUHPHQW LV GLVSXWHG 2Q DSSUR[LPDWHO\ $SULO   SODLQWLII VXEPLWWHG D QRWLFH RI KHU

LQWHQW WR UHWLUH ZKLFK EHFDPH HIIHFWLYH DV RI 0D\   ([ ++ WR 3O¶V 2SS >'NW  @ DW

'&%($1 ([  $QG RQ 0D\   WKH 'HFLGLQJ 2IILFLDO XSKHOG SODLQWLII¶V

WHUPLQDWLRQ ([ ( WR 3O¶V 2SS >'NW  @ DW '&%($1

                                   67$1'$5' 2) 5(9,(:

       6XPPDU\ MXGJPHQW LV DSSURSULDWH ³LI WKH PRYDQW VKRZV WKDW WKHUH LV QR JHQXLQH GLVSXWH DV

WR DQ\ PDWHULDO IDFW DQG WKH PRYDQW LV HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ´ )HG 5 &LY 3

D 7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW ³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH



       $OWKRXJK WKH '5% 'LUHFWRU FKDUDFWHUL]HV &UXPS¶V ILQDO LQYHVWLJDWLYH UHSRUW DV
³UHFRPPHQG>LQJ@ WKDW 0V %HDQ EH FLWHG IRU DGYHUVH DFWLRQ IRU KHU PLVFRQGXFW´ DQG ³GLVFLSOLQHG
IRU KHU PLVFRQGXFW´ ([  DW  WKH UHFRUG UHIOHFWV WKDW &UXPS¶V UHSRUW VXVWDLQHG WKH DOOHJDWLRQV
DJDLQVW SODLQWLII DQG WKDW WKHQ &UXPS UHFRPPHQGHG WKDW WKH ³LQYHVWLJDWLRQ EH IRUZDUGHG WR WKH
>'5%@ IRU WKHLU UHYLHZ DQG UHFRPPHQGDWLRQ´ ([  DW ±
                                                 
GLVWULFW FRXUW RI WKH EDVLV IRU LWV PRWLRQ DQG LGHQWLI\LQJ WKRVH SRUWLRQV RI WKH SOHDGLQJV

GHSRVLWLRQV DQVZHUV WR LQWHUURJDWRULHV DQG DGPLVVLRQV RQ ILOH WRJHWKHU ZLWK WKH DIILGDYLWV LI DQ\

ZKLFK LW EHOLHYHV GHPRQVWUDWH WKH DEVHQFH RI D JHQXLQH LVVXH RI PDWHULDO IDFW´ Celotex Corp. v.

Catrett  86    LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG 7R GHIHDW VXPPDU\

MXGJPHQW WKH QRQPRYLQJ SDUW\ PXVW ³GHVLJQDWH VSHFLILF IDFWV VKRZLQJ WKDW WKHUH LV D JHQXLQH

LVVXH IRU WULDO´ Id. DW  LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG

       7KH PHUH H[LVWHQFH RI D IDFWXDO GLVSXWH LV LQVXIILFLHQW WR SUHFOXGH VXPPDU\ MXGJPHQW

Anderson v. Liberty Lobby, Inc.  86  ±  $ GLVSXWH LV ³JHQXLQH´ RQO\ LI D

UHDVRQDEOH IDFWILQGHU FRXOG ILQG IRU WKH QRQPRYLQJ SDUW\ D IDFW LV ³PDWHULDO´ RQO\ LI LW LV FDSDEOH

RI DIIHFWLQJ WKH RXWFRPH RI WKH OLWLJDWLRQ Id. DW  Laningham v. U.S. Navy  )G 

 '& &LU  ,Q DVVHVVLQJ D SDUW\¶V PRWLRQ WKH FRXUW PXVW ³YLHZ WKH IDFWV DQG GUDZ

UHDVRQDEOH LQIHUHQFHV µLQ WKH OLJKW PRVW IDYRUDEOH WR WKH SDUW\ RSSRVLQJ WKH VXPPDU\ MXGJPHQW

PRWLRQ¶´ Scott v. Harris  86    DOWHUDWLRQV RPLWWHG TXRWLQJ United States

v. Diebold, Inc.  86    SHU FXULDP

                                            $1$/<6,6

       3ODLQWLII FODLPV LQ &RXQW , WKDW GHIHQGDQW GLVFULPLQDWHG DJDLQVW KHU RQ WKH EDVLV RI KHU DJH

LQ FRQQHFWLRQ ZLWK PXOWLSOH VXVSHQVLRQV DQG WKH UHFRPPHQGDWLRQ IRU KHU WHUPLQDWLRQ 6KH DOOHJHV

LQ &RXQW ,, WKDW GHIHQGDQW WRRN WKHVH DFWLRQV LQ UHWDOLDWLRQ IRU WKH IDFW WKDW VKH PDGH IRUPDO DQG

LQIRUPDO FRPSODLQWV UHJDUGLQJ DOOHJHG DJH GLVFULPLQDWLRQ $QG LQ &RXQW ,,, VKH FODLPV WKDW WKLV

PLVWUHDWPHQW IRUFHG KHU WR UHWLUH

       7KHUH LV QR TXHVWLRQ WKDW SODLQWLII¶V UHODWLRQVKLS ZLWK KHU VXSHUYLVRU ZDV PDUNHG ZLWK

FRQIOLFW %HFDXVH SODLQWLII KDV SURYLGHG VRPH GLUHFW HYLGHQFH RI GLVFULPLQDWRU\ VWDWHPHQWV PDGH

E\ &UXPS WKH IDFWILQGLQJ PXVW EH OHIW WR WKH MXU\ DQG WKH &RXUW ZLOO GHQ\ GHIHQGDQW¶V PRWLRQ IRU



                                                 
VXPPDU\ MXGJPHQW RQ &RXQW , %XW VLQFH GHIHQGDQW KDV FRPH IRUZDUG ZLWK HYLGHQFH WR VKRZ WKDW

SODLQWLII ZDV GLVFLSOLQHG DQG XOWLPDWHO\ UHFRPPHQGHG IRU WHUPLQDWLRQ EHFDXVH RI KHU SRRU MRE

SHUIRUPDQFH DQG QRW IRU D UHWDOLDWRU\ SXUSRVH DQG SODLQWLII KDV IDLOHG WR FRPH IRUZDUG ZLWK

HYLGHQFH WR VKRZ WKDW GHIHQGDQW¶V VWDWHG UHDVRQV ZHUH HLWKHU SUHWH[WXDO RU WDLQWHG E\ LPSURSHU

DQLPXV WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQW ,, $QG EHFDXVH

SODLQWLII KDV IDLOHG WR SURYLGH DQ\ HYLGHQFH WKDW VKH ZDV IRUFHG WR UHWLUH DV D UHVXOW RI LQWROHUDEOH

ZRUNLQJ FRQGLWLRQV WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQW ,,,

WKH FRQVWUXFWLYH WHUPLQDWLRQ FODLP

,     7KH &RXUW ZLOO GHQ\ GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQW , DOOHJLQJ
       $'($ GLVFULPLQDWLRQ EHFDXVH SODLQWLII KDV SURGXFHG VXIILFLHQW GLUHFW HYLGHQFH WR
       HQWLWOH KHU WR D MXU\ WULDO

       3ODLQWLII DOOHJHV WKDW WKH 'LVWULFW GLVFULPLQDWHG DJDLQVW KHU RQ WKH EDVLV RI KHU DJH LQ

YLRODWLRQ RI WKH $'($ 7KH $'($ SURYLGHV

               ,W VKDOO EH XQODZIXO IRU DQ HPSOR\HU    WR IDLO RU UHIXVH WR KLUH RU WR
               GLVFKDUJH DQ\ LQGLYLGXDO RU RWKHUZLVH GLVFULPLQDWH DJDLQVW DQ\ LQGLYLGXDO
               ZLWK UHVSHFW WR KLV FRPSHQVDWLRQ WHUPV FRQGLWLRQV RU SULYLOHJHV RI
               HPSOR\PHQW EHFDXVH RI VXFK LQGLYLGXDO¶V DJH

 86&  D 7KH $'($ SURWHFWV ³LQGLYLGXDOV ZKR DUH DW OHDVW  \HDUV RI DJH´

Id.  D 7R VXFFHHG RQ DQ $'($ GLVFULPLQDWLRQ FODLP D SODLQWLII PXVW SURYH WKDW ³ VKH LV

D PHPEHU RI D SURWHFWHG FODVV  VKH VXIIHUHG DQ DGYHUVH HPSOR\PHQW DFWLRQ DQG  WKH >DGYHUVH@

DFWLRQ JLYHV ULVH WR DQ LQIHUHQFH RI GLVFULPLQDWLRQ´ George v. Leavitt  )G   '&

&LU  TXRWLQJ Stella v. Mineta  )G   '& &LU  7KH SDUWLHV GR QRW GLVSXWH

WKDW SODLQWLII ZDV ZHOO RYHU IRUW\ \HDUV RI DJH DW DOO UHOHYDQW WLPHV 3O¶V &RXQWHU 62)   'HI¶V

5HVS 62)   $QG GHIHQGDQW GRHV QRW VHHP WR FKDOOHQJH WKDW SODLQWLII ZDV VXEMHFW WR DGYHUVH

HPSOR\PHQW DFWLRQV See 'HI¶V 0HP DW ± 3O¶V 2SS DW  see also 'HI¶V 62)    3O¶V




                                                 
62)    6R WKH RQO\ TXHVWLRQ LV ZKHWKHU SODLQWLII KDV SURGXFHG VXIILFLHQW HYLGHQFH WR VXSSRUW

D UHDVRQDEOH LQIHUHQFH RI GLVFULPLQDWLRQ

       &RXUWV DQDO\]H $'($ FDVHV DW WKH VXPPDU\ MXGJPHQW VWDJH XQGHU WKH VDPH VWDQGDUG DV

7LWOH 9,, FDVHV Wilson v. Cox  )G   '& &LU  $FFRUGLQJO\ ³>D@W WKH

VXPPDU\ MXGJPHQW VWDJH WKH RSHUDWLYH TXHVWLRQ LV ZKHWKHU WKH HPSOR\HH SURGXFHG VXIILFLHQW

HYLGHQFH IRU D UHDVRQDEOH MXU\ WR ILQG WKDW    WKH HPSOR\HU LQWHQWLRQDOO\ GLVFULPLQDWHG DJDLQVW WKH

HPSOR\HH RQ WKH EDVLV RI DJH´ Id. LQWHUQDO TXRWDWLRQV RPLWWHG 3ODLQWLIIV ZKR DUH DEOH WR SURIIHU

GLUHFW HYLGHQFH RI GLVFULPLQDWRU\ LQWHQW DUH JHQHUDOO\ HQWLWOHG WR D MXU\ WULDO Id

       'LUHFW HYLGHQFH LQFOXGHV ³D VWDWHPHQW WKDW LWVHOI VKRZV    ELDV LQ WKH HPSOR\PHQW

GHFLVLRQ´ Wilson  )G DW  KROGLQJ WKDW DQ HPSOR\HU¶V VWDWHPHQW WKDW HPSOR\HHV ³GLGQ¶W

FRPH KHUH WR ZRUN >EXW@ FDPH KHUH WR UHWLUH´ ZDV VXIILFLHQW GLUHFW HYLGHQFH IRU D UHDVRQDEOH

IDFWILQGHU WR FRQFOXGH WKDW D GLVFULPLQDWRU\ LQWHQW PRWLYDWHG WKH DGYHUVH HPSOR\PHQW DFWLRQ

TXRWLQJ Ayissi-Etoh v. Fannie Mae  )G  ± '& &LU  see also Ayissi-Etoh

 )G DW  UHYHUVLQJ WKH JUDQW RI VXPPDU\ MXGJPHQW EHFDXVH SODLQWLII KDG SURYLGHG GLUHFW

HYLGHQFH RI GLVFULPLQDWLRQ LQ WKH IRUP RI D UDFLDOO\ FKDUJHG VWDWHPHQW PDGH E\ KLV PDQDJHU %XW

D VWUD\ UHPDUN HVSHFLDOO\ RQH PDGH E\ D QRQGHFLVLRQ PDNHU RU D VWDWHPHQW PDGH E\ D GHFLVLRQ

PDNHU WKDW LV XQUHODWHG WR WKH UHOHYDQW HPSOR\PHQW GHFLVLRQ LWVHOI GRHV QRW FRQVWLWXWH GLUHFW

HYLGHQFH Kalekiristos v. CTF Hotel Mgmt.  ) 6XSS   ''&  FRQFOXGLQJ

WKHUH ZDV QR GLUHFW HYLGHQFH RI UDFLDO RU QDWLRQDO RULJLQ GLVFULPLQDWLRQ ZKHUH SODLQWLII RQO\

SURYLGHG HYLGHQFH RI YDJXH VWDWHPHQWV WKDW ZHUH DW PRVW LQVHQVLWLYH aff’d without op.  )G

 '& &LU  FLWDWLRQ RPLWWHG see also Steele v. Carter  ) 6XSS G  




     %HFDXVH RI WKH VLPLODULW\ EHWZHHQ KRZ FRXUWV DQDO\]H $'($ DQG 7LWOH 9,, FODLPV WKH
&RXUW FLWHV WR FDVH ODZ XQGHU ERWK VWDWXWRU\ VFKHPHV WKURXJKRXW WKLV RSLQLRQ
                                                  
''&  FRQFOXGLQJ WKHUH ZDV QR GLUHFW HYLGHQFH RI DJH GLVFULPLQDWLRQ ZKHUH WKH VSHDNHU

ZDV QRW LQYROYHG LQ SODLQWLII¶V WHUPLQDWLRQ DQG DOOHJHGO\ PDGH WKH UHPDUNV DW WKH YHU\ VWDUW RI

SODLQWLII¶V HPSOR\PHQW

       3ODLQWLII KDV SURGXFHG WZR VWDWHPHQWV WKDW FRQVWLWXWH GLUHFW HYLGHQFH RI DJH GLVFULPLQDWLRQ

HQWLWOLQJ KHU WR D MXU\ WULDO )LUVW LQ SODLQWLII¶V )HEUXDU\   2+5 FRPSODLQW VKH DOOHJHG WKDW

&UXPS WROG KHU ³>W@KH RIILFHUV DUH IDVWHU WKDQ \RX \RX QHHG WR ZRUN ZRUN ZRUN´ IROORZHG E\

³>\@RX¶YH EHHQ KHUH VR ORQJ ZKHQ DUH \RX JRLQJ WR UHWLUH"´ 2+5 &RPSODLQW 6HFRQG LQ KHU

GHSRVLWLRQ SODLQWLII UHFRXQWHG WKH IROORZLQJ LQFLGHQW

       4 2ND\ /HW PH DVN \RX WKLV ZK\ ZHUH \RX WHUPLQDWHG IURP 03'"
       >3ODLQWLII¶V@ $ , UHWLUHG EHIRUH WKH\ WHUPLQDWHG PH
       4 2ND\
       $ %HFDXVH 0V &UXPS KDG VDLG WKDW \RX KDYH EHHQ ZURWH XS >VLF@ WKUHH WLPHV
       $QG VKH ZDV JRLQJ WR ILUH PH KDYH PH ILUHG
       4 6KH WROG \RX WKDW YHUEDOO\"
       $ 
       4 2ND\ 'LG VKH VD\ DQ\WKLQJ HOVH"
       $ 6KH VDLG WKDW , ZDV ROG
       4 0V &UXPS VDLG WKDW \RX ZHUH ROG"
       $ 2OG DQG VORZHU
       4 2OG DQG VORZHU"
       $ 

%HDQ 'HS DW ± %RWK VWDWHPHQWV ZHUH PDGH E\ &UXPS SODLQWLII¶V GLUHFW VXSHUYLVRU ZKR

ZDV WKH SHUVRQ ZKR FLWHG KHU IRU D QXPEHU RI LQFLGHQWV WKDW UHVXOWHG LQ GLVFLSOLQDU\ DFWLRQ

LQFOXGLQJ VXVSHQVLRQV ZLWKRXW SD\ DQG ZKR SUHSDUHG WKH LQYHVWLJDWLYH UHSRUW WKDW XOWLPDWHO\ OHG

WR KHU WHUPLQDWLRQ ([  ([ 

       'HIHQGDQW FRQWHQGV WKDW WKHVH VWDWHPHQWV DUH MXVW ³VWUD\ UHPDUNV´ ZLWKRXW DQ\ QH[XV WR DQ

DGYHUVH HPSOR\PHQW DFWLRQ 'HI¶V 5HSO\ DW ± %XW RQ ERWK RFFDVLRQV SODLQWLII¶V DJH ZDV

PHQWLRQHG VSHFLILFDOO\ LQ FRQQHFWLRQ ZLWK WKH WHUPLQDWLRQ RI KHU HPSOR\PHQW $QG WKH VWDWHPHQWV

FRXOG OHDG D UHDVRQDEOH IDFWILQGHU WR FRQFOXGH WKDW &UXPS DFWHG ZLWK GLVFULPLQDWRU\ LQWHQW



                                                 
       ,Q WKH HQG D MXU\ PD\ QRW FUHGLW SODLQWLII¶V DFFRXQW RU LW PD\ DFFHSW GHIHQGDQW¶V HYLGHQFH

WKDW WKHUH ZHUH OHJLWLPDWH UHDVRQV WR GLVFLSOLQH DQG WHUPLQDWH SODLQWLII          %XW ³>F@UHGLELOLW\

GHWHUPLQDWLRQV    DUH MXU\ IXQFWLRQV QRW WKRVH RI D MXGJH´ Anderson  86 DW  %HFDXVH

SODLQWLII KDV SURGXFHG GLUHFW HYLGHQFH RI GLVFULPLQDWRU\ VWDWHPHQWV WKDW ZRXOG SHUPLW D UHDVRQDEOH

MXU\ WR LQIHU WKDW GLVFULPLQDWRU\ LQWHQW PRWLYDWHG WKH DGYHUVH HPSOR\PHQW DFWLRQV WDNHQ DJDLQVW

KHU WKH &RXUW FDQQRW UHVROYH WKH FDVH DV D PDWWHU RI ODZ DQG LW ZLOO GHQ\ GHIHQGDQW¶V PRWLRQ IRU

VXPPDU\ MXGJPHQW RQ &RXQW ,

,,    7KH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQW ,, DOOHJLQJ
       $'($ UHWDOLDWLRQ EHFDXVH SODLQWLII KDV IDLOHG WR SURGXFH VXIILFLHQW HYLGHQFH WKDW
       ZRXOG DOORZ D UHDVRQDEOH MXURU WR LQIHU UHWDOLDWLRQ

       8QGHU WKH $'($ LW LV ³XQODZIXO IRU DQ HPSOR\HU WR GLVFULPLQDWH DJDLQVW DQ\ RI KLV

HPSOR\HHV    EHFDXVH VXFK LQGLYLGXDO    KDV RSSRVHG DQ\ SUDFWLFH PDGH XQODZIXO E\´ WKH

$'($ RU EHFDXVH WKDW LQGLYLGXDO ³KDV PDGH D FKDUJH WHVWLILHG DVVLVWHG RU SDUWLFLSDWHG LQ DQ\

PDQQHU LQ DQ LQYHVWLJDWLRQ SURFHHGLQJ RU OLWLJDWLRQ XQGHU´ WKH $'($  86&  G see

Gomez-Perez v. Potter  86    UHFRJQL]LQJ WKDW WKH $'($ SURKLELWV UHWDOLDWLRQ

DJDLQVW IHGHUDOVHFWRU HPSOR\HHV DV ZHOO XQGHU  86&  D :KHQ D SODLQWLII UHOLHV RQ

FLUFXPVWDQWLDO HYLGHQFH WR HVWDEOLVK KHU HPSOR\HU¶V UHWDOLDWRU\ PRWLYDWLRQ IRU DQ DGYHUVH

HPSOR\PHQW DFWLRQ WKH &RXUW DSSOLHV WKH EXUGHQVKLIWLQJ IUDPHZRUN HVWDEOLVKHG LQ McDonnell

Douglas Corp. v. Green  86   See Jones v. Bernanke  )G   '&

&LU 

       ³8QGHU WKDW IUDPHZRUN D SODLQWLII PXVW ILUVW HVWDEOLVK D SULPD IDFLH FDVH RI UHWDOLDWLRQ E\

VKRZLQJ  WKDW >VKH@ HQJDJHG LQ VWDWXWRULO\ SURWHFWHG DFWLYLW\  WKDW >VKH@ VXIIHUHG D PDWHULDOO\

DGYHUVH DFWLRQ E\ >KHU@ HPSOR\HU DQG  WKDW D FDXVDO OLQN FRQQHFWV WKH WZR´ Jones  )G DW

 FLWLQJ Wiley v. Glassman  )G   '& &LU  2QFH D SULPD IDFLH FDVH KDV



                                                 
EHHQ HVWDEOLVKHG ³WKH EXUGHQ VKLIWV WR WKH HPSOR\HU WR SURGXFH D µOHJLWLPDWH QRQGLVFULPLQDWRU\

UHDVRQ¶ IRU LWV DFWLRQV´ Id. TXRWLQJ Wiley  )G DW  ,I WKH HPSOR\HU SURYLGHV D OHJLWLPDWH

QRQGLVFULPLQDWRU\ UHDVRQ ³WKH EXUGHQVKLIWLQJ IUDPHZRUN GLVDSSHDUV DQG D FRXUW UHYLHZLQJ

VXPPDU\ MXGJPHQW ORRNV WR ZKHWKHU D UHDVRQDEOH MXU\ FRXOG LQIHU    UHWDOLDWLRQ IURP DOO WKH

HYLGHQFH´ Id. TXRWLQJ Carter v. George Wash. Univ.  )G   '& &LU  7KH

&RXUW UHYLHZV DOO UHOHYDQW HYLGHQFH ± ³SULPD IDFLH SUHWH[W DQG DQ\ RWKHU ± WR GHWHUPLQH ZKHWKHU

WKH\ µHLWKHU VHSDUDWHO\ RU LQ FRPELQDWLRQ¶ SURYLGH VXIILFLHQW HYLGHQFH IRU D UHDVRQDEOH MXU\ WR LQIHU

UHWDOLDWLRQ´ Id. DW  quoting Waterhouse v. District of Columbia  )G   '& &LU



         8QOLNH LQ WKH GLVFULPLQDWLRQ FRQWH[W WKHUH DUH QR PL[HGPRWLYH UHWDOLDWLRQ FODLPV WKH

SODLQWLII PXVW HVWDEOLVK WKDW ³WKH GHVLUH WR UHWDOLDWH ZDV WKH EXWIRU FDXVH RI WKH FKDOOHQJHG

HPSOR\PHQW DFWLRQ´ Univ. of Tex. Sw. Med. Ctr. v. Nassar  6 &W    ³7KLV

UHTXLUHV SURRI WKDW WKH XQODZIXO UHWDOLDWLRQ ZRXOG QRW KDYH RFFXUUHG LQ WKH DEVHQFH RI WKH DOOHJHG

ZURQJIXO DFWLRQ RU DFWLRQV RI WKH HPSOR\HU´ Id. DW 

         6LQFH GHIHQGDQW KDV SURIIHUHG OHJLWLPDWH QRQUHWDOLDWRU\ UHDVRQV IRU WKH DGYHUVH DFWLRQV

WDNHQ DJDLQVW SODLQWLII ± WKDW LV SODLQWLII¶V SRRU ZRUN SHUIRUPDQFH DQG LQVXERUGLQDWLRQ ± WKH &RXUW

PXVW HYDOXDWH ZKHWKHU SODLQWLII KDV SURYLGHG VXIILFLHQW HYLGHQFH WR HQDEOH D UHDVRQDEOH MXU\ WR ILQG

WKDW WKH HPSOR\HU¶V VWDWHG UHDVRQV ZHUH QRW WKH DFWXDO UHDVRQV IRU WKH DGYHUVH DFWLRQV DQG WKDW WKH

GHVLUH WR UHWDOLDWH ZDV WKH EXWIRU FDXVH RI WKH DGYHUVH DFWLRQV %HFDXVH SODLQWLII¶V FODLPV DUH EDVHG

VROHO\ XSRQ ZHDN WHPSRUDO SUR[LPLW\ HYLGHQFH DQG SODLQWLII KDV QRW UDLVHG D JHQXLQH GLVSXWH RYHU

WKH HPSOR\HU¶V KRQHVW EHOLHI LQ LWV SURIIHUHG H[SODQDWLRQ IRU LWV DGYHUVH DFWLRQV WKH &RXUW ZLOO

JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQW ,,




                                                 
        $      7KH )LIWHHQ'D\ 6XVSHQVLRQ

        3ODLQWLII UHFHLYHG QRWLFH RI D SURSRVHG ILIWHHQGD\ VXVSHQVLRQ RQ )HEUXDU\   DIWHU

VKH ZDV FLWHG IRU IDLOLQJ WR WDNH D ZULWWHQ PHVVDJH ZKHQ D UHSRUWHU FDOOHG RQ 2FWREHU  

See ([  6KH EHJDQ VHUYLQJ WKH VXVSHQVLRQ RQ 0DUFK   Id.

        'HIHQGDQW GRHV QRW GLVSXWH WKDW SODLQWLII HQJDJHG LQ SURWHFWHG DFWLYLW\ ZKHQ VKH ILOHG DQ

((2& FRPSODLQW RQ $SULO   'HI¶V 0HP DW  %XW LW PDLQWDLQV WKDW ³>W@KH LQFLGHQW DQG

WKH GHFLVLRQ WR VXVSHQG >S@ODLQWLII SUHFHGHG´ WKDW GDWH VR LW FDQQRW VHUYH DV WKH EDVLV IRU SODLQWLII¶V

UHWDOLDWLRQ FODLP Id. DW  3ODLQWLII UHVSRQGV WKDW KHU SURWHFWHG DFWLYLWLHV EHJDQ EHIRUH WKH ILOLQJ

RI WKH  ((2& FRPSODLQW DQG WKH )HEUXDU\  GLVFLSOLQDU\ DFWLRQ DQG WKDW VKH ZDV

VXVSHQGHG LQ UHWDOLDWLRQ IRU WKRVH SURWHFWHG DFWLYLWLHV 3O¶V 2SS DW ± %XW QRQH RI WKH

HYLGHQFH VKH KDV DGGXFHG VXSSOLHV WKH FDXVDO FRQQHFWLRQ QHFHVVDU\ IRU D UHWDOLDWLRQ FODLP

                      3ODLQWLII¶V  ((2 &RPSODLQW $JDLQVW 0HQGH]

        3ODLQWLII LQVLVWV WKDW VKH KDV ³DGGXFHG UHFRUG HYLGHQFH WKDW DV RI 0DUFK  DQ ((2 FDVH

LQLWLDWHG E\ KHU ZDV SHQGLQJ DJDLQVW >6HUJHDQW 5DXO 0HQGH]@´ DQG WKDW VKH KDV ³HVWDEOLVK>HG@ D

FDXVDO FRQQHFWLRQ WKURXJK WHPSRUDO SUR[LPLW\ WR    KHU ILIWHHQGD\    VXVSHQVLRQ>@´ 3O¶V 2SS

DW  ([ . 7KH HYLGHQFH UHIOHFWV WKDW VKH ORGJHG D VH[XDO KDUDVVPHQW FRPSODLQW DJDLQVW

0HQGH] LQ  ([ . ³>3ODLQWLII@ KDV PDGH DQ DFFXVDWLRQ DJDLQVW >0HQGH]@ IRU DOOHJHG VH[XDO

KDUDVVPHQW´ see 3O¶V &RXQWHU 62)   'HI¶V 5HVS 62)   %XW SODLQWLII KDV EURXJKW WKLV



       3ODLQWLII DOVR DVVHUWV WKDW ³DQ ((2 FRPSODLQW ILOHG E\ KHU ZDV EHLQJ LQYHVWLJDWHG E\ WKH
((2 RIILFH D \HDU ODWHU LQ $SULO ´ DQG VKH KDG ³ILOHG DQ LQWHUQDO FRPSODLQW RI GLVFULPLQDWLRQ
LQ )HEUXDU\ ´ 3O¶V 2SS DW  %XW SODLQWLII KDV SURYLGHG QR HYLGHQFH RI WKH RWKHU WZR
FRPSODLQWV VKH UHIHUV WR WKDW RFFXUUHG LQ  RWKHU WKDQ WKH IDFW WKDW VKH ZDV LQWHUYLHZHG GXULQJ
WKH ZHHN RI $SULO   ZLWK UHJDUG WR DQ LQWHUQDO ((2 FRPSODLQW 3O¶V &RXQWHU 62)  
'HI¶V 5HVS 62)   see ([ 5 WR 3O¶V 2SS >'NW  @ 1R UHDVRQDEOH MXU\ FRXOG LQIHU
UHWDOLDWLRQ EHWZHHQ WKH  FRPSODLQWV DQG WKH ILIWHHQGD\ VXVSHQVLRQ ZLWKRXW PRUH LQIRUPDWLRQ

      ,W LV XQFOHDU IURP WKH UHFRUG LI WKLV ZDV D IRUPDO RU LQIRUPDO FRPSODLQW
                                                  
UHWDOLDWLRQ FODLP XQGHU WKH $'($ 6R WKH SULRU ILOLQJ RI D VH[XDO KDUDVVPHQW FRPSODLQW ZRXOG

QRW FRQVWLWXWH HYLGHQFH WKDW SODLQWLII ZDV UHWDOLDWHG DJDLQVW IRU HQJDJLQJ LQ SURWHFWHG DFWLYLW\ XQGHU

WKH $'($

          (YHQ LI WKH FRPSODLQW ZDV ILOHG LQ 0DUFK  DQG LW FRQVWLWXWHG SURWHFWHG DFWLYLW\ XQGHU

WKH VWDWXWH SODLQWLII SRLQWV WR QR GLUHFW HYLGHQFH RI UHWDOLDWRU\ LQWHQW ,Q WKH DEVHQFH RI GLUHFW

HYLGHQFH WKH &RXUW PD\ LQIHU D FDXVDO FRQQHFWLRQ EHWZHHQ WKH SURWHFWHG DFWLYLW\ DQG WKH DGYHUVH

DFWLRQ RQ D ³VKRZLQJ WKDW WKH HPSOR\HU KDG NQRZOHGJH RI WKH HPSOR\HH¶V SURWHFWHG DFWLYLW\ DQG

WKDW WKH DGYHUVH SHUVRQQHO DFWLRQ WRRN SODFH VKRUWO\ DIWHU WKDW DFWLYLW\´ Mitchell v. Baldrige 

)G   '& &LU 

          +HUH WKH ILIWHHQGD\ VXVSHQVLRQ GLG QRW RFFXU FORVH LQ WLPH WR WKH DOOHJHG SURWHFWHG

DFWLYLW\ :KLOH WKHUH LV HYLGHQFH WKDW &UXPS OHDUQHG RI WKH VH[XDO KDUDVVPHQW FRPSODLQW LQ DQ

HPDLO GDWHG 0DUFK   see ([ . WKHUH ZHUH QLQHWHHQ PRQWKV EHWZHHQ WKH 0DUFK 

FRPSODLQW DQG WKH 2FWREHU  HYHQW WKDW OHG WR SODLQWLII¶V VXVSHQVLRQ DQG WZHQW\WKUHH PRQWKV

EHWZHHQ WKH FRPSODLQW DQG WKH GDWH SODLQWLII UHFHLYHG QRWLFH RI WKH SURSRVHG VXVSHQVLRQ 7KLV

ZLQGRZ RI WLPH LV PXFK WRR JUHDW WR HVWDEOLVK FDXVDWLRQ RQ WKH EDVLV RI WHPSRUDO SUR[LPLW\ Clark

Cty. Sch. Dist. v. Breeden  86    ³$FWLRQ WDNHQ     PRQWKV ODWHU VXJJHVWV

E\ LWVHOI QR FDXVDOLW\ DW DOO´ Hamilton v. Geithner  )G  ± '& &LU 

REVHUYLQJ WKDW WKH 6XSUHPH &RXUW DQG '& &LUFXLW KDYH VXJJHVWHG WKDW ³D WKUHHPRQWK SHULRG

EHWZHHQ WKH SURWHFWHG DFWLYLW\ DQG WKH DGYHUVH HPSOR\PHQW DFWLRQ PD\ VWDQGLQJ DORQH EH WRR

OHQJWK\ WR UDLVH DQ LQIHUHQFH RI FDXVDWLRQ´ EXW WKDW WKHUH LV WHFKQLFDOO\ QR ³EULJKWOLQH WKUHHPRQWK

UXOH´

          %HFDXVH SODLQWLII FDQQRW SRLQW WR WHPSRUDO SUR[LPLW\ HYLGHQFH WKDW ZRXOG FUHDWH D FDXVDO

FRQQHFWLRQ QR UHDVRQDEOH MXU\ FRXOG LQIHU UHWDOLDWLRQ



                                                 
                     3ODLQWLII¶V 6WDWHPHQW WR +HU 6XSHUYLVRU 7KDW 6KH )HOW ³+DUDVVHG´

       ,Q KHU RSSRVLWLRQ SODLQWLII DOVR DUJXHV WKDW VKH ³KDG FRPSODLQHG WR 0V &UXPS WKDW VKH

ZDV EHLQJ µKDUDVVHG¶ DQG µSLFNHG RQ¶´ DQG VR ³GHIHQGDQW LV XWWHUO\ PLVWDNHQ WKDW >VKH@ FDQQRW

HVWDEOLVK D FDXVDO FRQQHFWLRQ WKURXJK WHPSRUDO SUR[LPLW\´ WR KHU ILIWHHQ GD\ VXVSHQVLRQ 3O¶V

2SS DW  'HIHQGDQW FKDOOHQJHV SODLQWLII¶V FKDUDFWHUL]DWLRQ RI WKLV FRQYHUVDWLRQ DV SURWHFWHG

DFWLYLW\ DUJXLQJ WKDW SODLQWLII ZDV MXVW FRPSODLQLQJ RI ³RUGLQDU\ ZRUNSODFH WULEXODWLRQV DQG D

GLIILFXOW UHODWLRQVKLS ZLWK KHU VXSHUYLVRU´ 'HI¶V 5HSO\ DW  see Broderick v. Donaldson 

)G   '& &LU  ³:KLOH QR µPDJLF ZRUGV¶ DUH UHTXLUHG WKH FRPSODLQW PXVW LQ

VRPH ZD\ DOOHJH XQODZIXO GLVFULPLQDWLRQ QRW MXVW IUXVWUDWHG DPELWLRQ´

       :KLOH &UXPS GLG WHVWLI\ LQ KHU GHSRVLWLRQ WKDW SODLQWLII WROG KHU DW VRPH SRLQW WKDW VKH ZDV

³EHLQJ KDUDVVHG´ &UXPS 'HS DW ± SODLQWLII KDV QRW SURYLGHG DQ\ HYLGHQFH GHWDLOLQJ WKH

QDWXUH RI WKH KDUDVVPHQW VKH EURXJKW WR KHU VXSHUYLVRU¶V DWWHQWLRQ 0RUHRYHU SODLQWLII KDV

SURGXFHG QR HYLGHQFH RI ZKHQ WKLV FRQYHUVDWLRQ WRRN SODFH 6R HYHQ LI SODLQWLII KDG HVWDEOLVKHG

WKDW VKH PDGH D FRPSODLQW DERXW XQODZIXO DJH GLVFULPLQDWLRQ WKDW FRXOG TXDOLI\ DV SURWHFWHG

DFWLYLW\ VKH DJDLQ KDV IDLOHG WR FRPH IRUZDUG ZLWK DQ\ HYLGHQFH RI WHPSRUDO SUR[LPLW\ WKDW ZRXOG

DOORZ D UHDVRQDEOH MXU\ WR LQIHU WKDW WKH )HEUXDU\  VXVSHQVLRQ ZDV UHWDOLDWRU\

       %      7KH 7KLUW\)LYH'D\ 6XVSHQVLRQ

       2Q -XQH   SODLQWLII ZDV QRWLILHG RI WKH SURSRVHG WKLUW\ILYHGD\ VXVSHQVLRQ DULVLQJ

IURP PLVFRQGXFW RQ $SULO   ([  DW  DQG VKH EHJDQ VHUYLQJ KHU VXVSHQVLRQ RQ $XJXVW

  'HI¶V 62)   3O¶V 62)   'HIHQGDQW FRQWHQGV WKDW ³>W@KH LQFLGHQW IRU ZKLFK

>S@ODLQWLII ZDV LQYHVWLJDWHG DQG GLVFLSOLQHG RFFXUUHG SULRU WR KHU ILOLQJ DQ ((2& FRPSODLQW´ RQ

$SULO   VR WKLV SURWHFWHG DFWLYLW\ ³FDQQRW VHUYH DV WKH EDVLV RI KHU UHWDOLDWLRQ FODLP´ 'HI¶V




                                                  
0HP DW  %XW SODLQWLII DJDLQ DVVHUWV WKDW VKH ZDV EHLQJ UHWDOLDWHG DJDLQVW IRU HQJDJLQJ LQ RWKHU

SURWHFWHG DFWLYLWLHV 3O¶V 2SS DW 

                     3ODLQWLII¶V )HEUXDU\   2+5 &RPSODLQW

       $IWHU UHFHLYLQJ QRWLFH RI WKH SURSRVHG ILIWHHQGD\ VXVSHQVLRQ SODLQWLII VRXJKW ((2

FRXQVHOLQJ RQ )HEUXDU\   DQG ILOHG DQ 2+5 FRPSODLQW RQ )HEUXDU\  3O¶V &RXQWHU

62)   'HI¶V 5HVS 62)   6KH DUJXHV WKDW WKH WKLUW\ILYHGD\ VXVSHQVLRQ ZDV LQ UHWDOLDWLRQ

IRU KHU ILOLQJ DQ 2+5 FRPSODLQW DOOHJLQJ DJH GLVFULPLQDWLRQ DQG WKDW D UHDVRQDEOH MXU\ FRXOG LQIHU

UHWDOLDWLRQ EDVHG RQ WKH WHPSRUDO SUR[LPLW\ EHWZHHQ WKH HYHQWV 3O¶V 2SS DW ± ³$IWHU DOO

>SODLQWLII¶V@ 2+5 )HEUXDU\   FRPSODLQW ZDV ORGJHG D PHUH WZR PRQWKV WR WKH GD\ $SULO

  EHIRUH 0V &UXPS LQLWLDWHG WKH GLVFLSOLQDU\ DFWLRQ WKDW VXSSRUWHG WKH VXVSHQVLRQ´

       :KLOH WKH WZRPRQWK JDS EHWZHHQ WKHVH WZR LQFLGHQWV LV HYLGHQFH WKDW FRXOG SRWHQWLDOO\

DGYDQFH SODLQWLII¶V SULPD IDFLH FDVH WKH GHIHQVH KDV UHVSRQGHG E\ DVVHUWLQJ WKDW SODLQWLII¶V SRRU

ZRUN SHUIRUPDQFH ZDV WKH OHJLWLPDWH QRQUHWDOLDWRU\ UHDVRQ IRU LWV GHFLVLRQ WR VXVSHQG KHU See

'HI¶V 0HP DW ± $W WKLV SRLQW WKH &RXUW PXVW RQO\ GHWHUPLQH ZKHWKHU SODLQWLII KDV SURYLGHG

HQRXJK HYLGHQFH WR UHEXW GHIHQGDQW¶V SURIIHUHG UHDVRQ DQG WR VXSSRUW D ILQGLQJ WKDW GHIHQGDQW¶V

H[SODQDWLRQ ZDV SUHWH[W IRU UHWDOLDWLRQ Woodruff v. Peters  )G   '& &LU 

ILQGLQJ WKDW SODLQWLII GLG QRW KDYH VXIILFLHQW HYLGHQFH WR UHEXW HPSOR\HU¶V H[SODQDWLRQ IRU WKH

DGYHUVH HPSOR\PHQW DFWLRQV ZKHUH WKH RQO\ HYLGHQFH OLQNLQJ KLV SURWHFWHG DFWLYLWLHV WR WKH DGYHUVH



      $OWKRXJK ERWK SDUWLHV LQLWLDOO\ FLWH WR $SULO   DV WKH RSHUDWLYH GDWH WKDW XOWLPDWHO\
OHG WR WKH WKLUW\ILYHGD\ VXVSHQVLRQ 'HI¶V 0HP DW  3O¶V 2SS DW  GHIHQGDQW DUJXHV LQ LWV
UHSO\ WKDW WKH &RXUW VKRXOG DQDO\]H SODLQWLII¶V WHPSRUDO SUR[LPLW\ DUJXPHQW EDVHG RQ WKH GD\ WKH
VXVSHQVLRQ ZDV DFWXDOO\ LPSRVHG ± $XJXVW   ± DQG WKDW WKH VXVSHQVLRQ RFFXUUHG ³IDU WRR
UHPRWHO\ LQ WLPH WR EH WKH EDVLV RI D UHWDOLDWLRQ FODLP´ 'HI¶V 5HSO\ DW  7KH &RXUW QHHG QRW
GHFLGH ZKDW GDWH DFWXDOO\ WULJJHUV WKH DGYHUVH DFWLRQ ± RU LI SRWHQWLDOO\ WKHUH ZHUH WZR DGYHUVH
DFWLRQV WKH FLWDWLRQ LQ $SULO DQG WKHQ WKH XOWLPDWH SURSRVDO IRU D VXVSHQVLRQ LQ -XQH ± EHFDXVH
UHJDUGOHVV RI ZKLFK GDWH WKH &RXUW XVHV SODLQWLII KDV IDLOHG WR SUHVHQW VXIILFLHQW HYLGHQFH IURP
ZKLFK D UHDVRQDEOH MXURU FRXOG LQIHU UHWDOLDWLRQ
                                                 
HPSOR\PHQW DFWLRQV ZDV WKH SUR[LPLW\ LQ WLPH EHWZHHQ WKH HYHQWV $QG HYHQ WKRXJK HYLGHQFH

XVHG WR VXSSRUW D SODLQWLII¶V SULPD IDFLH FDVH PD\ VRPHWLPHV VXIILFH WR UHEXW DQ HPSOR\HU¶V

SURIIHUHG UHDVRQV WHPSRUDO SUR[LPLW\ HYLGHQFH DORQH LV QRW HQRXJK WR UHQGHU VXPPDU\ MXGJPHQW

LPSURSHU Id. 5DWKHU ³SRVLWLYH HYLGHQFH EH\RQG PHUH SUR[LPLW\ LV UHTXLUHG WR GHIHDW WKH

SUHVXPSWLRQ WKDW WKH SURIIHUHG H[SODQDWLRQV DUH JHQXLQH´ Id.

       +HUH SODLQWLII GRHV QRW SRLQW WR DQ\ HYLGHQFH EH\RQG PHUH WHPSRUDO SUR[LPLW\ 6KH KDV

QRW SUHVHQWHG HYLGHQFH WKDW ZRXOG GHPRQVWUDWH WKDW WKH HPSOR\HU¶V VWDWHG UHDVRQV ZHUH SUHWH[WXDO

DQG VKH KDV QRW VKRZQ WKDW DQ\RQH LQYROYHG LQ GLVFLSOLQLQJ KHU IRU WKH $SULO   LQFLGHQW

UHVXOWLQJ LQ WKH VXVSHQVLRQ ZDV DZDUH RI WKH 2+5 FRPSODLQW 7KHUHIRUH WKH HYLGHQFH LV QRW

VXIILFLHQW WR HQDEOH D UHDVRQDEOH MXURU WR ILQG WKDW UHWDOLDWLRQ ZDV WKH ³EXWIRU´ FDXVH RI WKH

VXVSHQVLRQ

                    3ODLQWLII¶V $SULO   2($ $SSHDO

       3ODLQWLII KDV VLPLODUO\ IDLOHG WR SURYLGH VXIILFLHQW HYLGHQFH IRU D UHDVRQDEOH MXURU WR

FRQFOXGH WKDW WKH ILOLQJ RI DQ 2($ DSSHDO RI WKH ILIWHHQGD\ VXVSHQVLRQ RQ $SULO   UHVXOWHG

LQ WKH -XQH  VXVSHQVLRQ 7KHUH LV VRPH HYLGHQFH RI WHPSRUDO SUR[LPLW\ EHWZHHQ WKLV SURWHFWHG

DFWLYLW\ DQG WKH DGYHUVH DFWLRQ VLQFH WKH $SULO  2($ DSSHDO ZDV ILOHG RQO\ HLJKW GD\V EHIRUH

WKH HYHQWV XQGHUO\LQJ WKH WKLUW\ILYHGD\ VXVSHQVLRQ WKDW ZDV LPSRVHG LQ -XQH %XW WKH GHIHQVH

PDLQWDLQV WKDW LW VXVSHQGHG SODLQWLII EHFDXVH RI KHU SRRU ZRUN SHUIRUPDQFH 'HI¶V 0HP DW ±

 $QG DJDLQ SODLQWLII KDV IDLOHG WR SURYLGH DQ\ DGGLWLRQDO ³SRVLWLYH HYLGHQFH EH\RQG PHUH

SUR[LPLW\´ WR UHEXW WKH GHIHQVH¶V SURIIHUHG H[SODQDWLRQ See Woodruff  )G DW 

       )LUVW RI DOO VKH KDV QRW SURGXFHG DQ\ HYLGHQFH WKDW DQ\ SHUVRQ LQYROYHG LQ WKH GHFLVLRQ WR

VXVSHQG KHU IRU WKLUW\ILYH GD\V ZDV DZDUH RI WKH 2($ DSSHDO DW WKH WLPH 7KHUH LV HYLGHQFH WKDW

&UXPS OHDUQHG DERXW WKH 2($ DSSHDO IRXU PRQWKV after WKH LQFLGHQW JLYLQJ ULVH WR SODLQWLII¶V



                                               
VXVSHQVLRQ DQG DOPRVW WZR PRQWKV DIWHU WKH VDQFWLRQ ZDV LPSRVHG ZKHQ VKH H[FKDQJHG HPDLOV

ZLWK +5 RQ $XJXVW   UHJDUGLQJ 03'¶V UHVSRQVH WR WKH DSSHDO 3O¶V &RXQWHU 62)  

'HI¶V 5HVS 62)   %XW E\ WKDW WLPH WKH GHFLVLRQ WR VXVSHQG SODLQWLII KDG DOUHDG\ EHHQ XSKHOG

DQG WKH VXVSHQVLRQ ZDV XQGHUZD\ 3O¶V &RXQWHU 62)    'HI¶V 5HVS 62)    $QG

VHFRQG DJDLQ SODLQWLII KDV QRW SRLQWHG WR DQ\ HYLGHQFH WKDW ZRXOG OHDG D MXU\ WR FRQFOXGH WKDW

GHIHQGDQW¶V H[SODQDWLRQ ZDV SUHWH[XDO

       %HFDXVH SODLQWLII FDQQRW SRLQW WR DQ\WKLQJ EH\RQG PHUH WHPSRUDO SUR[LPLW\ QR UHDVRQDEOH

MXURU FRXOG FRQFOXGH WKDW WKH WKLUW\ILYHGD\ VXVSHQVLRQ ZDV OHYHOHG DJDLQVW KHU EHFDXVH RI KHU

$SULO   2($ DSSHDO

                     3ODLQWLII¶V $SULO   ((2& &RPSODLQW

       3ODLQWLII KDV DOVR IDLOHG WR SURYLGH HYLGHQFH IURP ZKLFK D UHDVRQDEOH MXU\ FRXOG LQIHU WKDW

WKH WKLUW\ILYHGD\ VXVSHQVLRQ ZDV LQ UHWDOLDWLRQ IRU ILOLQJ DQ ((2& FRPSODLQW RQ $SULO  

)LUVW VKH ILOHG WKH FRPSODLQW WZR ZHHNV after WKH $SULO  LQFLGHQW UHVXOWLQJ LQ DQ LQYHVWLJDWLRQ

DQG WKH XOWLPDWH UHFRPPHQGDWLRQ RI D WKLUW\ILYHGD\ VXVSHQVLRQ $QG HYHQ LI WKH &RXUW ZHUH WR

XWLOL]H -XQH   DV WKH RSHUDWLYH GDWH VLQFH WKDW LV WKH GDWH RI WKH QRWLFH RI SURSRVHG DGYHUVH

DFWLRQ SODLQWLII KDV QRW SRLQWHG WR DQ\ HYLGHQFH EH\RQG WKLV PHUH WHPSRUDO SUR[LPLW\ WR UHEXW

GHIHQGDQW¶V SURIIHUHG H[SODQDWLRQ IRU LPSRVLQJ WKH WKLUW\ILYHGD\ VXVSHQVLRQ See Woodruff 

)G DW  7KHUH LV QR HYLGHQFH WKDW DQ\ 'LVWULFW HPSOR\HH ZDV DZDUH RI WKH ((2& FRPSODLQW

XQWLO &UXPS ZDV LQWHUYLHZHG DV SDUW RI WKH ((2& LQYHVWLJDWLRQ RQ -XO\   ZKLFK ZDV WKUHH



      3ODLQWLII¶V ((2& FRPSODLQW FDQQRW EH FDXVDOO\ OLQNHG WR DQ\ RI WKH DOOHJHG DGYHUVH DFWLRQV
7KH FRPSODLQW ZDV ILOHG after SODLQWLII¶V ILIWHHQGD\ VXVSHQVLRQ HQGHG ,I WKH 663 PHHWLQJ LV
FRQVLGHUHG DQ DGYHUVH HPSOR\PHQW DFWLRQ LW WRRN SODFH VHYHQ PRQWKV IURP WKH RULJLQDO ILOLQJ RI
WKH FRPSODLQW DQG IRXU PRQWKV IURP &UXPS ILUVW OHDUQLQJ RI LW $QG SODLQWLII ZDV UHFRPPHQGHG
IRU WHUPLQDWLRQ DOPRVW RQH \HDU DIWHU WKH FRPSODLQW ZDV ILOHG DQG DSSUR[LPDWHO\ HLJKW PRQWKV
DIWHU &UXPS OHDUQHG DERXW LW 3ODLQWLII¶V ILOLQJ RI KHU ((2& FRPSODLQW LV WRR WHPSRUDOO\ DWWHQXDWHG
IURP DQ\ VXEVHTXHQW DGYHUVH HPSOR\PHQW DFWLRQ WR SHUPLW D UHDVRQDEOH MXURU WR LQIHU UHWDOLDWLRQ
                                                 
ZHHNV after SODLQWLII UHFHLYHG WKH QRWLFH RI SURSRVHG DGYHUVH DFWLRQ DQG HOHYHQ GD\V after WKH ILQDO

GHFLVLRQ LPSRVLQJ WKH VXVSHQVLRQ ZDV LVVXHG RQ -XO\   $QG SODLQWLII SRLQWV WR QR RWKHU

UHDVRQV WR GLVEHOLHYH GHIHQGDQW¶V H[SODQDWLRQ

       7KHUHIRUH SODLQWLII KDV QRW SURYLGHG VXIILFLHQW HYLGHQFH IURP ZKLFK D UHDVRQDEOH MXU\

FRXOG LQIHU WKDW VKH ZDV VXVSHQGHG IRU WKLUW\ILYH GD\V LQ UHWDOLDWLRQ IRU HQJDJLQJ LQ DQ\ SURWHFWHG

DFWLYLW\ RQ $SULO  

      &       7KH 1RYHPEHU   663 0HHWLQJ DQG 3ODLQWLII¶V 5HFRPPHQGDWLRQ IRU
               7HUPLQDWLRQ

       3ODLQWLII DUJXHV WKDW VKH FDQ ³HVWDEOLVK D FDXVDO FRQQHFWLRQ EHWZHHQ KHU SURWHFWHG DFWLYLW\

DQG WKH SURSRVHG GLVFLSOLQDU\ DFWLRQ UHODWLQJ WR WKH >1RYHPEHU  @ 663 PHHWLQJ DQG KHU

VXEVHTXHQW WHUPLQDWLRQ´ EDVHG RQ D ³SDWWHUQ RI DEXVH´ 3O¶V 2SS DW  6KH FRQWHQGV WKDW ZKLOH

WKH 663 KDG EHHQ RYHUGXH IRU PRQWKV ³&UXPS VXGGHQO\ HPDLOHG 6JW 0HDJKHU >RQ 1RYHPEHU 

@ IRU WKH YHU\ ILUVW WLPH VLQFH VKH ILUVW UHFHLYHG WKH 663 QRWLFH LQ -XQH´ DQG WKDW &UXPS GLG

WKLV MXVW WZR GD\V DIWHU VKH KDG EHHQ VHUYHG ZLWK D GHSRVLWLRQ QRWLFH LQ WKH SHQGLQJ 2($ DSSHDO

RQ 1RYHPEHU   Id.

       3ODLQWLII¶V RQJRLQJ OLWLJDWLRQ RI WKH 2($ DSSHDO ZDV SURWHFWHG DFWLYLW\ DQG WKLV FKDLQ RI

HYHQWV ± LI SURYHG ± FRXOG JLYH ULVH WR DQ LQIHUHQFH RI D FDXVDO FRQQHFWLRQ EHWZHHQ KHU SURWHFWHG

DFWLYLW\ DQG DQ DGYHUVH HPSOR\PHQW DFWLRQ %XW WKH SUREOHP ZLWK SODLQWLII¶V WKHRU\ LV WKDW WKH

HYLGHQFH GRHV QRW HVWDEOLVK WKDW &UXPS HPDLOHG 0HDJKHU WR MXPS VWDUW WKH 663 SURFHVV DIWHU

UHFHLYLQJ WKH GHSRVLWLRQ QRWLFH 7KH IDFW LV WKDW 0HDJKHU HPDLOHG &UXPS ([ $$ DQG SODLQWLII

SURYLGHV QR HYLGHQFH WKDW 0HDJKHU KDG QRWLFH RI WKH SHQGLQJ DSSHDO RU RI WKH GHSRVLWLRQ QRWLFH

6R DOO SODLQWLII KDV VKRZQ LV WKDW WKHVH WZR HYHQWV RFFXUUHG FORVH LQ WLPH WR RQH DQRWKHU

       %HFDXVH GHIHQGDQW PDLQWDLQV WKDW LW LQLWLDWHG WKH 663 EHFDXVH RI SODLQWLII¶V SRRU MRE

SHUIRUPDQFH 'HI¶V 0HP DW ± DQG SODLQWLII KDV QRW FRPH IRUZDUG ZLWK HYLGHQFH WKDW ZRXOG

                                                 
FRQWUDGLFW GHIHQGDQW¶V DFFRXQW SODLQWLII KDV QRW SURYLGHG HYLGHQFH WR FUHDWH D JHQXLQH LVVXH RI IDFW

RQ WKH TXHVWLRQ RI ZKHWKHU SODFHPHQW RQ DQ 663 ZDV UHWDOLDWRU\ See Woodruff  )G DW 

       ,I SODLQWLII LV DUJXLQJ WKDW LW ZDV WKH UHFRPPHQGDWLRQ IRU WHUPLQDWLRQ DV RSSRVHG WR WKH

663 PHHWLQJ WKDW ZDV LQLWLDWHG LQ UHWDOLDWLRQ IRU KHU SXUVXLW RI DQ 2($ DSSHDO DQG VXPPRQLQJ

&UXPS WR D GHSRVLWLRQ VKH FDQQRW SRLQW WR WKH WHPSRUDO SUR[LPLW\ WKDW ZRXOG JLYH ULVH WR DQ

LQIHUHQFH RI D FDXVDO FRQQHFWLRQ 3ODLQWLII ZDV QRW UHFRPPHQGHG IRU WHUPLQDWLRQ XQWLO 0DUFK 

 ZKLFK ZDV IRXU PRQWKV after &UXPS ZDV VHUYHG ZLWK WKH GHSRVLWLRQ QRWLFH 7KLV OHQJWK RI

WLPH LV WRR DWWHQXDWHG WR VXSSRUW D FDXVDO FRQQHFWLRQ See Hamilton  )G DW ±

       ,Q VXP SODLQWLII KDV IDLOHG WR XQGHUPLQH KHU HPSOR\HU¶V OHJLWLPDWH QRQUHWDOLDWRU\ UHDVRQV

IRU WKH DGYHUVH HPSOR\PHQW DFWLRQV DQG VKH KDV IDLOHG WR SURYLGH HYLGHQFH IURP ZKLFK D

UHDVRQDEOH MXURU FRXOG LQIHU WKDW DQ\ RI WKH DGYHUVH DFWLRQV LQ TXHVWLRQ ZRXOG QRW KDYH RFFXUUHG

EXWIRU WKH DOOHJHG UHWDOLDWLRQ See Nassar  6 &W DW  7KHUHIRUH WKH &RXUW ZLOO JUDQW

GHIHQGDQW¶V PRWLRQ RQ SODLQWLII¶V UHWDOLDWLRQ FODLP &RXQW ,,

,,,   7KH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQW ,,,
       DOOHJLQJ FRQVWUXFWLYH WHUPLQDWLRQ EHFDXVH SODLQWLII KDV IDLOHG WR SURGXFH VXIILFLHQW
       HYLGHQFH RI LQWROHUDEOH ZRUN FRQGLWLRQV WKDW ZRXOG GULYH D UHDVRQDEOH SHUVRQ WR TXLW

       ,Q KHU FRPSODLQW SODLQWLII VWDWHV WKDW VKH LV EULQJLQJ ³D FRPPRQ ODZ FODLP RI FRQVWUXFWLYH

WHUPLQDWLRQ´ &RPSO   see also id.   ³>'@HIHQGDQW    FRQVWUXFWLYHO\ WHUPLQDWHG 0V

%HDQ¶V HPSOR\PHQW LQ YLRODWLRQ RI SXEOLF SROLF\ DQG GHQLHG KHU WKH ULJKWV DQG SULYLOHJHV VHFXUHG




       3ODLQWLII DOVR VHHPV WR DUJXH WKDW KHU XOWLPDWH WHUPLQDWLRQ ZDV DQ DGYHUVH DFWLRQ DQG WKDW
VKH KDV ³UDLVHG DQ LVVXH RI IDFW VXSSRUWLQJ KHU FRQWHQWLRQ WKDW VKH ZDV ILUHG SULRU WR KHU UHWLUHPHQW´
3O¶V 2SS DW  %XW DJDLQ SODLQWLII¶V DUJXPHQW LV UHIXWHG E\ KHU RZQ HYLGHQFH ,Q KHU GHSRVLWLRQ
SODLQWLII WHVWLILHG WKDW VKH ³UHWLUHG EHIRUH WKH\ WHUPLQDWHG >KHU@´ %HDQ 'HS DW ± $QG
UHJDUGOHVV SODLQWLII KDV QRW SUHVHQWHG DQ\ HYLGHQFH IURP ZKLFK D UHDVRQDEOH MXU\ FRXOG LQIHU
UHWDOLDWLRQ EHFDXVH VKH ZDV WHUPLQDWHG RQ 0D\   ± DSSUR[LPDWHO\ VL[ PRQWKV DIWHU WKH ODVW
SURWHFWHG DFWLRQ


                                                  
E\ WKH 'LVWULFW RI &ROXPELD´ 6KH FRQWHQGV WKDW VKH ZDV IRUFHG WR UHWLUH EHFDXVH KHU FRQVLVWHQW

IDLOXUH WR VXFFHVVIXOO\ FKDOOHQJH DGYHUVH HPSOR\PHQW DFWLRQV ZRXOG KDYH OHG D UHDVRQDEOH SHUVRQ

WR EHOLHYH WKDW ³SXUVXLQJ UHOLHI IURP WKH SURSRVHG WHUPLQDWLRQ ZDV DQ H[HUFLVH LQ IXWLOLW\´ DQG WKDW

³>KHU@ WHUPLQDWLRQ ZDV D FHUWDLQW\´ 3O¶V 2SS DW  +RZHYHU FRQVWUXFWLYH WHUPLQDWLRQ LV QRW D

VWDQGDORQH FDXVH RI DFWLRQ Dickens v. Dep’t of Consumer & Regulatory Affairs  ) $SS¶[ 

 '& &LU  WKH FRQVWUXFWLYH GLVFKDUJH GRFWULQH ³VLPSO\ H[WHQG>V@ OLDELOLW\ WR HPSOR\HUV

ZKR LQGLUHFWO\ HIIHFW D GLVFKDUJH WKDW ZRXOG KDYH EHHQ IRUELGGHQ E\ VWDWXWH LI GRQH GLUHFWO\´

Simpson v. Fed. Mine Safety & Health Review Comm’n  )G   '& &LU 

       3ODLQWLII KDV QRW EURXJKW DQ\ FODLPV XQGHU 'LVWULFW RI &ROXPELD ODZ WKDW ZRXOG SURYLGH WKH

EDVLV IRU D FRPPRQ ODZ FRQVWUXFWLYH GLVFKDUJH FODLP See Arthur Young & Co. v. Sutherland 

$G  ± '&  ILQGLQJ SODLQWLII KDG EHHQ FRQVWUXFWLYHO\ GLVFKDUJHG DV SDUW RI KHU

GLVFULPLQDWLRQ FODLP XQGHU WKH 'LVWULFW RI &ROXPELD +XPDQ 5LJKWV $FW Atlantic Richfield Co. v.

D.C. Comm’n on Human Rights  $G   '&  FRQFOXGLQJ WKDW WKH UHFRUG

VXSSRUWHG D ILQGLQJ RI FRQVWUXFWLYH GLVFKDUJH EDVHG RQ GHIHQGDQW¶V GLVFULPLQDWRU\ DQG UHWDOLDWRU\

EHKDYLRU XQGHU WKH 'LVWULFW RI &ROXPELD +XPDQ 5LJKWV $FW ,Q KHU RSSRVLWLRQ SODLQWLII DOOXGHV

WR WKH SRVVLELOLW\ WKDW GHIHQGDQW KDV FRQFHGHG KHU KRVWLOH ZRUN HQYLURQPHQW FODLP DQG DOVR

LQFOXGHV D KHDGHU VWDWLQJ WKDW VKH ³&DQ (VWDEOLVK D &ODLP RI &RQVWUXFWLYH 7HUPLQDWLRQ 8QGHU 7LWOH

9,, DQG 'LVWULFW RI &ROXPELD &RPPRQ /DZ´ 3O¶V 2SS DW ± 6R LW LV XQFOHDU LI SODLQWLII

LQWHQGHG WR EULQJ D KRVWLOH ZRUN HQYLURQPHQW FODLP DQGRU D FRQVWUXFWLYH GLVFKDUJH FODLP XQGHU

WKH $'($ RU 7LWOH 9,, %XW HYHQ LI SODLQWLII KDG FOHDUO\ DUWLFXODWHG DQ LQWHQW WR UHO\ RQ HLWKHU RI

WKHVH VWDWXWHV WKH &RXUW ZRXOG EH ERXQG WR JUDQW VXPPDU\ MXGJPHQW LQ IDYRU RI GHIHQGDQW

       8QGHU 'LVWULFW RI &ROXPELD ODZ ³>D@ FRQVWUXFWLYH GLVFKDUJH RFFXUV ZKHQ WKH HPSOR\HU

GHOLEHUDWHO\ PDNHV ZRUNLQJ FRQGLWLRQV LQWROHUDEOH DQG GULYHV WKH HPSOR\HH LQWR DQ LQYROXQWDU\



                                                
TXLW´ Darrow v. Dillingham & Murphy, LLP  $G   '&  TXRWLQJ Sutherland

 $G DW  ³7KH LQWROHUDELOLW\ RI WKH ZRUNLQJ FRQGLWLRQV LV MXGJHG E\ DQ REMHFWLYH VWDQGDUG

QRW WKH HPSOR\HH¶V VXEMHFWLYH IHHOLQJV´ Id. see also Sutherland  $G DW  HVWDEOLVKLQJ D

UHDVRQDEOH SHUVRQ VWDQGDUG WR HYDOXDWH ZRUNLQJ FRQGLWLRQV            &RXUWV XVXDOO\ IRFXV ³RQ WKH

H[LVWHQFH RI DJJUDYDWLQJ FRQGLWLRQV LQ WKH ZRUNSODFH ZKLFK ZRXOG OHDG D UHDVRQDEOH SHUVRQ WR

UHVLJQ´ Atlantic Richfield Co.  $G DW  FRQFOXGLQJ WKDW WKH SODLQWLII ZDV FRQVWUXFWLYHO\

GLVFKDUJHG ZKHUH VKH ³ZDV VXEMHFW WR D FRQWLQXRXV EDUUDJH RI GHURJDWRU\ FRPPHQWV DERXW KHU

DSSHDUDQFH EHKDYLRU DQG PRUDOLW\ WR WKH SRLQW ZKHUH KHU EHKDYLRU ZDV FRPSDUHG WR WKDW RI D

SURVWLWXWH´ 7\SLFDOO\ ³>Z@KHWKHU ZRUNLQJ FRQGLWLRQV DUH VR LQWROHUDEOH WKDW D UHDVRQDEOH SHUVRQ

LV IRUFHG WR UHVLJQ    LV D TXHVWLRQ IRU WKH WULHU RI IDFW´ Sutherland  $G DW .

        7R HVWDEOLVK D KRVWLOH ZRUN HQYLURQPHQW FODLP XQGHU 7LWOH 9,, DQG WKH $'($ SODLQWLII

³PXVW VKRZ KDUDVVLQJ EHKDYLRU µVXIILFLHQWO\ VHYHUH RU SHUYDVLYH WR DOWHU WKH FRQGLWLRQV RI >KHU@

HPSOR\PHQW¶´ Pa. State Police v. Suders  86    TXRWLQJ Meritor Savs. Bank,

FSB v. Vinson  86    see Baloch v. Kempthorne  )G   '& &LU

 DSSO\LQJ WKLV VWDQGDUG LQ D FDVH XQGHU 7LWOH 9,, WKH $'($ DQG WKH 5HKDELOLWDWLRQ $FW

see also Vick v. Brennan  ) 6XSS G   ''&  REVHUYLQJ WKDW FRXUWV DSSO\ WKH

VDPH DQDO\VLV ZKHQ HYDOXDWLQJ D KRVWLOH ZRUN HQYLURQPHQW FODLP XQGHU 7LWOH 9,, DQG WKH $'($

$QG WR HVWDEOLVK WKDW VKH ZDV FRQVWUXFWLYHO\ GLVFKDUJHG DV D UHVXOW RI WKH KRVWLOH ZRUN HQYLURQPHQW

SODLQWLII PXVW ³VKRZ WKDW WKH DEXVLYH ZRUN HQYLURQPHQW EHFDPH VR LQWROHUDEOH WKDW KHU UHVLJQDWLRQ

TXDOLILHG DV D ILWWLQJ UHVSRQVH´ Suders  86 DW  $ FODLP RI FRQVWUXFWLYH GLVFKDUJH EDVHG

RQ D GLVFULPLQDWRU\ ZRUN HQYLURQPHQW XQGHU HLWKHU VWDWXWH UHTXLUHV D ³ILQGLQJ RI GLVFULPLQDWLRQ

DQG WKH H[LVWHQFH RI FHUWDLQ µDJJUDYDWLQJ IDFWRUV¶´ WKDW ZRXOG IRUFH DQ HPSOR\HH WR OHDYH Mungin




                                                  
v. Katten Muchin & Zavis  )G   '& &LU  TXRWLQJ Clark v. Marsh 

)G   '& &LU 

       $OWKRXJK WKH VWDQGDUGV XQGHU WKH ORFDO DQG IHGHUDO VWDWXWRU\ VFKHPHV DUH VOLJKWO\ GLIIHUHQW

WKH\ ERWK FRPH GRZQ WR WKH UHTXLUHPHQW WKDW SODLQWLII PXVW VKRZ H[WUHPH FLUFXPVWDQFHV WKDW PDGH

KHU ZRUN HQYLURQPHQW VR LQWROHUDEOH WKDW UHVLJQDWLRQ ZDV WKH RQO\ RSWLRQ 3ODLQWLII FRQWHQGV WKDW

&UXPS ³DGPLWV WKDW VKH PDUJLQDOL]HG 0V %HDQ DQG LQWHQWLRQDOO\ PDGH KHU DQ RXWFDVW DPRQJ KHU

WHDP E\ GLUHFWLQJ WKHP WR UHIUDLQ IURP WDONLQJ WR KHU RU HYHQ EHLQJ µIULHQGO\¶´ DQG WKDW WKLV

FRQVWLWXWHV WKH VRUW RI VHYHUH FRQGXFW WKDW LV UHTXLUHG WR VXSSRUW D FRQVWUXFWLYH WHUPLQDWLRQ FODLP

3O¶V 2SS DW  %XW WKLV PLVFKDUDFWHUL]HV WKH UHFRUG ZKLFK UHYHDOV WKDW &UXPS DFWXDOO\ VWDWHG

WKDW VKH DYRLGHG ³PDN>LQJ@ VPDOO WDON´ ZLWK DQG EHLQJ ³IULHQGO\´ WR SODLQWLII EHFDXVH SODLQWLII ZDV

QRW ³UHFHSWLYH WR LW´ DQG WKDW RWKHU SHUVRQQHO LQ WKH GHSDUWPHQW VKDUHG WKLV RSLQLRQ &UXPS 'HS

DW ± (YHQ LI SODLQWLII¶V DFFRXQW ZDV VXSSRUWHG E\ WKH UHFRUG FULWLFLVP IURP D VXSHUYLVRU

RU EHLQJ LJQRUHG E\ FRZRUNHUV GRHV QRW FRQVWLWXWH WKH W\SH RI EHKDYLRU WKDW ZRXOG JLYH ULVH WR

FRQVWUXFWLYH GLVFKDUJH Veitch v. England  )G   '& &LU  FRQFOXGLQJ WKDW

VXFK EHKDYLRU LV QRW DQ ³DJJUDYDWLQJ IDFWRU´ XQGHU 7LWOH 9,,

       0RUHRYHU UHVLJQDWLRQV DUH JHQHUDOO\ SUHVXPHG WR EH YROXQWDU\ Aliotta v. Bair  )G

 ± '& &LU  KROGLQJ WKDW HPSOR\HHV ZHUH QRW FRQVWUXFWLYHO\ GLVFKDUJHG XQGHU

WKH $'($ ZKHQ WKH\ ZHUH IDFHG ZLWK WKH GLIILFXOW GHFLVLRQ RI DFFHSWLQJ D EX\RXW RIIHU RU VWD\LQJ

DQG ULVNLQJ WHUPLQDWLRQ 7KHUH LV QRWKLQJ LQ WKH UHFRUG WR VXJJHVW WKDW SODLQWLII ZDV IDFHG ZLWK

³DQ LPSHUPLVVLEOH WDNHLWRUOHDYHLW FKRLFH´ Id. DW  5DWKHU ZKDW SODLQWLII KDV HVWDEOLVKHG LV

WKDW VKH IDFHG D VHULHV RI DGYHUVH DFWLRQV DQG WKHQ FKRVH WR UHWLUH EHIRUH VKH FRXOG EH WHUPLQDWHG

%HDQ 'HS DW ± ³, UHWLUHG EHIRUH WKH\ WHUPLQDWHG PH´ $OWKRXJK WKLV GHFLVLRQ PD\ KDYH




                                                
EHHQ GLIILFXOW SODLQWLII KDV QRW SRLQWHG WR DQ\ DJJUDYDWLQJ FLUFXPVWDQFHV WKDW ZRXOG KDYH

WUDQVIRUPHG KHU FKRLFH LQWR DQ LQYROXQWDU\ GHFLVLRQ

       7KHUHIRUH EDVHG RQ WKH HYLGHQFH SODLQWLII KDV SURYLGHG QR UHDVRQDEOH MXU\ FRXOG ILQG WKDW

KHU ZRUNLQJ FRQGLWLRQV ZHUH VR LQWROHUDEOH WKDW KHU RQO\ RSWLRQ ZDV WR TXLW 6R WKH &RXUW ZLOO

JUDQW GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQW ,,, DOOHJLQJ FRQVWUXFWLYH WHUPLQDWLRQ

                                          &21&/86,21

       %HFDXVH SODLQWLII KDV SURYLGHG GLUHFW HYLGHQFH RI GLVFULPLQDWRU\ VWDWHPHQWV E\ KHU

VXSHUYLVRU WKH &RXUW ZLOO GHQ\ GHIHQGDQW¶V PRWLRQ IRU VXPPDU\ MXGJPHQW RQ &RXQW , +RZHYHU

SODLQWLII KDV IDLOHG WR SURGXFH VXIILFLHQW HYLGHQFH WR HQDEOH D UHDVRQDEOH MXURU WR LQIHU WKDW VKH ZDV

UHWDOLDWHG DJDLQVW RU FRQVWUXFWLYHO\ WHUPLQDWHG VR WKH &RXUW ZLOO JUDQW GHIHQGDQW¶V PRWLRQ IRU

VXPPDU\ MXGJPHQW RQ &RXQWV ,, DQG ,,,

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 6HSWHPEHU  




                                                 
                             81,7(' 67$7(6 ',675,&7 &2857
                             )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
9,2/(1$ %($1                       
                                    
                  3ODLQWLII        
                                    
      Y                                              &LYLO $FWLRQ 1R  $%-
                                    
7+( ',675,&7 2) &2/80%,$           
                                    
                  'HIHQGDQW        
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                 &+5212/2*< 2) (9(176

 ± 3ODLQWLII EHJLQV ZRUNLQJ IRU WKH 0HWURSROLWDQ 3ROLFH 'HSDUWPHQW ³03'´ DV D 3XEOLF
,QIRUPDWLRQ 2IILFH ³3,2´ FOHULFDO DVVLVWDQW
 ± *ZHQGRO\Q &UXPS EHFRPHV WKH 'LUHFWRU RI &RPPXQLFDWLRQV DW 03' DQG SODLQWLII¶V GLUHFW
VXSHUYLVRU &UXPS¶V RIILFH UHSRUWHG GLUHFWO\ WR WKH &KLHI RI 3ROLFH DQG 6HUJHDQW -DPHV 0HDJKHU
ZDV DQ $GPLQLVWUDWLYH 6HUJHDQW LQ WKH ([HFXWLYH 2IILFH RI WKH &KLHI RI 3ROLFH
)HEUXDU\  ± &UXPS FLWHV SODLQWLII WZLFH RQFH IRU LQVXERUGLQDWLRQ DQG RQFH IRU IDLOLQJ WR
VXEPLW FRPSOHWH QHZV FOLSSLQJV
(DUO\  ± 3ODLQWLII ILOHV D VH[XDO KDUDVVPHQW FRPSODLQW DJDLQVW D 6HUJHDQW 5DXO 0HQGH]
2FWREHU   ± 3ODLQWLII IDLOV WR ORJ D FDOO IURP D UHSRUWHU UHVXOWLQJ LQ D FLWDWLRQ
)HEUXDU\   ± 1RWLFH RI 3URSRVHG $GYHUVH $FWLRQ UHFRPPHQGLQJ D ILIWHHQGD\ VXVSHQVLRQ
IRU WKH 2FWREHU   FRQGXFW
)HEUXDU\   ± 3ODLQWLII VHHNV ((2 FRXQVHOLQJ
)HEUXDU\   ± 3ODLQWLII ILOHV 2+5 &RPSODLQW DOOHJLQJ WKDW VKH KDV EHHQ GLVFULPLQDWHG
DJDLQVW RQ WKH EDVLV RI KHU DJH LQ FRQQHFWLRQ ZLWK WKH ILIWHHQGD\ VXVSHQVLRQ
0DUFK   ± 1RWLFH RI )LQDO 'HFLVLRQ WR LPSRVH WKH ILIWHHQGD\ VXVSHQVLRQ
0DUFK   ± 3ODLQWLII EHJLQV VHUYLQJ WKH ILIWHHQGD\ VXVSHQVLRQ
$SULO   ± 3ODLQWLII ILOHV 2($ DSSHDO RI WKH ILIWHHQGD\ VXVSHQVLRQ
$SULO   ± 3ODLQWLII IDLOV WR FRPSOHWH D FOLSSLQJ DVVLJQPHQW




                                                  
$SULO   ± 3ODLQWLII ILOHV ((2& &RPSODLQW DJDLQVW 03' DOOHJLQJ WKDW VKH KDV EHHQ VXEMHFW
WR XQODZIXO DJH GLVFULPLQDWLRQ DQG UHWDOLDWLRQ LQ FRQQHFWLRQ ZLWK SUHYLRXV VXVSHQVLRQV WKDW KDG
EHHQ LPSRVHG XSRQ KHU DV ZHOO DV RWKHU KDUDVVLQJ WUHDWPHQW LQ WKH ZRUNSODFH
0D\   ± ,QWHUQDO $IIDLUV %XUHDX JHQHUDWHV DXWRPDWLF UHIHUUDO WR SODFH SODLQWLII LQ WKH
6XSHUYLVRU\ 6XSSRUW 3URJUDP ³663´
-XQH   ± 0HDJKHU DQG &UXPS DUH QRWLILHG WKDW SODLQWLII UHDFKHG WKH 663 WKUHVKROG DQG WKDW
DQ 663 PXVW EH FUHDWHG E\ $XJXVW  
-XQH   ±3URSRVHG 1RWLFH RI $GYHUVH $FWLRQ UHFRPPHQGLQJ D WKLUW\ILYHGD\ VXVSHQVLRQ
IRU WKH $SULO   FRQGXFW
-XO\   ± 1RWLFH RI )LQDO 'HFLVLRQ WR VXVSHQG SODLQWLII IRU WKLUW\ILYH GD\V
-XO\   ± &UXPS LV LQWHUYLHZHG UHJDUGLQJ SODLQWLII¶V ((2& &RPSODLQW
$XJXVW   ± 3ODLQWLII EHJLQV VHUYLQJ WKH WKLUW\ILYHGD\ VXVSHQVLRQ
$XJXVW   ± &UXPS H[FKDQJHV HPDLOV ZLWK +XPDQ 5HVRXUFHV UHJDUGLQJ SODLQWLII¶V 2($
DSSHDO
$XJXVW   ± 03' ILOHV LWV UHVSRQVH WR SODLQWLII¶V 2($ DSSHDO
$XJXVW   ± 'DWH E\ ZKLFK &UXPS ZDV VXSSRVHG WR FRPSOHWH SODLQWLII¶V 663
6HSWHPEHU   ± 3ODLQWLII UHWXUQV WR ZRUN DIWHU FRPSOHWLQJ WKH WKLUW\ILYHGD\ VXVSHQVLRQ
1RYHPEHU   ± &UXPS LV VHUYHG ZLWK D GHSRVLWLRQ QRWLFH LQ SODLQWLII¶V 2($ SURFHHGLQJV
1RYHPEHU   ± 0HDJKHU VHQGV DQ HPDLO WR &UXPS UHPLQGLQJ KHU WKDW LW ZDV QHFHVVDU\ WR
VFKHGXOH SODLQWLII¶V 663 PHHWLQJ
1RYHPEHU   ± 663 PHHWLQJ WDNHV SODFH 0HDJKHU ORGJHV D FRPSODLQW UHJDUGLQJ SODLQWLII¶V
FRQGXFW DW WKH PHHWLQJ DQG &UXPS KDQGOHV WKH LQYHVWLJDWLRQ LQWR WKH DOOHJDWLRQV RI KHU
LQVXERUGLQDWLRQ
'HFHPEHU   ± 03' SURGXFHV GLVFRYHU\ UHVSRQVHV LQ 2($ SURFHHGLQJV
'HFHPEHU   ± &UXPS VXEPLWV D ILQDO LQYHVWLJDWLYH UHSRUW FRQFHUQLQJ WKH HYHQWV RI
1RYHPEHU   DQG UHFRPPHQGV WKDW WKH LQYHVWLJDWLRQ EH IRUZDUGHG WR WKH 'LVFLSOLQDU\
5HYLHZ %UDQFK ³'5%´ IRU UHYLHZ DQG UHFRPPHQGDWLRQ
-DQXDU\   ± ,QYHVWLJDWLRQ FRQFOXGHV DQG WKH 'LUHFWRU RI WKH '5% 0LFKDHO (OGULGJH
UHFRPPHQGV SODLQWLII IRU WHUPLQDWLRQ
0DUFK   ± 3URSRVHG 1RWLFH RI $GYHUVH $FWLRQ DGYLVLQJ SODLQWLII WKDW VKH KDV EHHQ
UHFRPPHQGHG IRU WHUPLQDWLRQ
$SULO   ± +HDULQJ 2IILFHU LVVXHV D ILQDO GHFLVLRQ UHFRPPHQGLQJ WKDW WKH SURSRVHG DGYHUVH
DFWLRQ RI WHUPLQDWLRQ EH XSKHOG

                                                
$SULO   ± 1RWLFH RI $GYHUVH $FWLRQ +HDULQJ 2IILFHU¶V 'HFLVLRQ LQIRUPLQJ SODLQWLII WKDW WKH
GHFLVLRQ WR WHUPLQDWH KHU KDG EHHQ VHQW WR WKH 'HFLGLQJ 2IILFLDO IURP WKH '5% DQG WKDW VKH FRXOG
UHTXHVW DQ DXGLHQFH ZLWK WKH 'HFLGLQJ 2IILFLDO ZLWKLQ VHYHQ GD\V
$SULO   ± 3ODLQWLII VXEPLWV QRWLFH RI LQWHQW WR UHWLUH
0D\   ± 'HFLGLQJ 2IILFLDO XSKROGV SODLQWLII¶V WHUPLQDWLRQ
0D\   ± 5HVLJQDWLRQ EHFRPHV HIIHFWLYH